Exhibit 10.1

SOLAR DEVELOPMENT ACQUISITION AND SALE AGREEMENT

Solar Asset Portfolio

Dated as of June 7, 2012

By and between

Solar Power, Inc.

Buyer

and

Solar Hub Utilities, LLC

Seller



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

Schedule 1.1.1

  Wire Instructions

Schedule 6.13

  Solar Data

Schedule 6.14

  Permits and Permit Applications to be assigned by Seller at Closing

Schedule 6.15

  Land Contracts to be assigned by Seller at Closing

Schedule 6.16

  Development Documents to be assigned by Seller at Closing

LIST OF EXHIBITS

 

Exhibit A        

  Project List

Exhibit B

  Bill of Sale and General Assignment and Assumption Agreement

Exhibit C

  [Reserved]

Exhibit D

  Escrow Agreement

Exhibit E

  Security Agreement

Exhibit F

  [Reserved]



--------------------------------------------------------------------------------

SOLAR DEVELOPMENT ACQUISITION AND SALE AGREEMENT

THIS SOLAR DEVELOPMENT ACQUISITION AND SALE AGREEMENT (this “Agreement”) is
dated as of June 7, 2012 (the “Effective Date”) between Solar Power, Inc., a
California corporation, hereafter referred to as (“Buyer”) and Solar Hub
Utilities, LLC, a Hawaiian Limited Liability company hereafter referred to as
(“Seller”).

RECITALS

A. Seller has or is in the process of developing, and owns certain rights,
interests and assets comprising sixty-eight (68) solar photovoltaic, electricity
generating facilities having a total initial nominal nameplate capacity of 29.2
MWDC (each a “Project” and more than one the “Projects”) on sites in Oahu, Maui
and Kona, Hawaii, as further described on the “Project List” attached as
Exhibit A.

B. For each Project and in connection therewith Seller has acquired certain real
estate rights and other assets and completed or commenced certain development
activities. Pursuant to the terms and conditions of this Agreement, Seller shall
be obligated to complete certain Conditions Precedent, Project Milestones and
other requirements with respect to the Projects as a condition to the payment by
Buyer to Seller of the Purchase Price for each of the Projects.

C. Buyer desires to acquire all right, title and interest in and to the Acquired
Assets comprising the Projects, pursuant to the terms and conditions of this
Agreement.

D. Seller desires to transfer the Acquired Assets comprising the Projects to
Buyer in accordance with the terms hereof.

AGREEMENT

NOW THEREFORE, for good and valuable consideration, including the sums to be
paid to Seller by Buyer and the covenants and agreements set forth herein, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

ARTICLE 1

DEFINITIONS AND RULES OF INTERPRETATION

1.1 Defined Terms. For purposes of this Agreement, the following terms shall
have the following meanings, applicable both in the singular and in the plural
use of the terms:

1.1.1 Acquired Assets. All of Seller’s right, title and interest, without
reservations or restrictions, in and to all of the assets and rights comprising
the Projects, whether existing now or in the future, including, without
limitation, pursuant to or as reflected in any and all Development Documents,
Books and Records, Land Contracts, Permits, the Permit Applications, Reports,
Interconnection Rights, Power Purchase Agreements, Project Attributes, Solar
Data, or otherwise with respect to any Project.

1.1.2 Affiliate. With respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with that Person. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
partnership interests, by contract or otherwise.

 

1



--------------------------------------------------------------------------------

1.1.3 Agreement. This Solar Development Acquisition and Sale Agreement,
including all Exhibits and Schedules hereto, as the same may be modified,
amended or supplemented from time to time in accordance with Section 12.6.

1.1.4 Ancillary Agreements. Any agreement, contract or binding obligation with
regard to any Project, whether existing now or in the future, other than Land
Contracts, Interconnection Agreements, and Power Purchase Agreements, including,
without limitation, (a) any donation agreement; (b) any PILOT (payment in lieu
of taxes) agreement; (c) any road maintenance agreement; (d) any decommissioning
agreement; (e) any transmission easements; (f) access easements, and
(g) substation use agreements.

1.1.5 Authority. Any federal, state, local or other governmental, judicial,
public or statutory instrumentality, tribunal, agency, authority, body or
entity, or any political subdivision thereof having legal jurisdiction over the
matter or Person in question.

1.1.6 Bill of Sale. The term shall have the meaning set forth in Section 3.1.6.

1.1.7 Books and Records. Any and all data, reports, correspondence, maps,
surveys and other business records relating to the Projects that are generated
or obtained by Seller prior to Closing (other than the Solar Data).

1.1.8 Business Day. Any day that is not a Saturday, Sunday or other day on which
commercial banks in California or Hawaii are authorized or required by law to
remain closed.

1.1.9 Buyer Conditions. The term shall have the meaning set forth in
Section 2.3.3.

1.1.10 Buyer Confidential Information. The term shall have the meaning set forth
in Section 8.4.1.

1.1.11 Buyer Documents. This Agreement, the General Assignment, the Land
Contract Assignment, the Interconnection Rights Assignment, Escrow Agreement,
Security Agreement, and each other agreement, document or instrument to be
executed and delivered by Buyer in connection herewith.

1.1.12 Buyer Event of Default. The term shall have the meaning set forth in
Section 10.2.

1.1.13 Buyer Indemnified Parties. The term shall have the meaning set forth in
Section 9.3.1.

1.1.14 Buyer’s Knowledge. The actual and current knowledge of any of the
following Persons: Bradley Ferrell, Steven Kircher and James Pekarsky.

1.1.15 Cash Advance. An advance of the Purchase Price by Buyer to Seller up to
an aggregate of Nine Million Dollars ($9,000,000) subject to the terms and
conditions set forth in Section 2.2.2.

1.1.16 Closing. The term shall have the meaning set forth in Section 2.3.1.

1.1.17 Closing Date. The term shall have the meaning set forth in Section 2.3.1.

 

2



--------------------------------------------------------------------------------

1.1.18 Code. The Internal Revenue Code of 1986, as the same may be amended from
time to time, including any amendments or any substitute or successor provisions
thereto.

1.1.19 Conditional Use Permit. The Conditional Use Permits or equivalent permits
issued, or to be issued, whether existing now or in the future, by the various
planning or zoning Authorities providing the zoning for and otherwise
authorizing the Projects.

1.1.20 Conditions Precedent. The following conditions with respect to each
Project, which collectively comprise one of the Milestones that Seller must
satisfy, at its sole cost and expense, except as set forth in this Agreement,
prior to payment by Buyer of the Project Payment for any Project:

(a) Notice to Proceed for such Project, including, as appropriate, execution by
Buyer of an Interconnection Agreement, with full identification and
determination of upgrade costs, and approval of such upgrade costs pursuant to
Section 8.8.2;

(b) reasonable written evidence that the Project has qualified for, and met all
conditions precedent other than construction and interconnection, for HECO’s
Tier 2 or Tier 3 FIT Program, as applicable, and as in place as of the Closing
Date;

(c) an executed Lease with the Property owner for such Project, in form and
substance approved by Buyer, and with a Title Commitment for such Property in
form and content reasonably approved by Buyer, and at a rent rate consistent
with the rent rate set forth in the applicable Land Contract as of the Closing
Date;

(d) the Conditional Use Permit, if required by applicable Authorities, for
approval of the installation of the Project on the related Property, with
approval of the costs of any conditions of approval pursuant to Section 8.8.2;
and

(e) an issued building Permit from the appropriate Authority, allowing for the
installation of the Project on the related Property.

1.1.21 Consents. The term shall have the meaning set forth in Section 8.3.

1.1.22 Damages. The term shall have the meaning set forth in Section 9.3.1.

1.1.23 Development Documents. All of the documents and materials with respect to
the Projects, including, without limitation, as defined on Schedule 6.16,
whether existing now or in the future.

1.1.24 Effective Date. The term shall have the meaning set forth in the preamble
to this Agreement.

1.1.25 Encumbrances. Any claim, lien, pledge, mortgage, option, charge,
easement, security interest, right-of-way, judgment, encumbrance, lease,
interest, mineral reservation, covenant, conditional sales contract, title
retention arrangement or restriction or other estate, grant or right of Seller
or any third parties.

1.1.26 Endorsements. ALTA, CLTA or company form endorsements required by Buyer
that are available in the State of Hawaii with respect to the Property.

1.1.27 Environmental Laws. All Laws that regulate or relate to (i) the
protection or clean-up of the environment; (ii) the Handling of Hazardous
Materials; (iii) the preservation or protection

 

3



--------------------------------------------------------------------------------

of waterways, groundwater, drinking water, air, wildlife, plants or other
natural resources; and (iv) the health and safety of persons or property,
including protection of the health and safety of employees. Environmental Laws
shall include, without limitation, the Resource Conservation & Recovery Act,
Clean Water Act, Safe Drinking Water Act, Occupational Safety and Health Act,
Toxic Substances Control Act, Clean Air Act, Comprehensive Environmental
Response, Compensation and Liability Act, Emergency Planning and Community
Right-to-Know Act, Hazardous Materials Transportation Act, and Centers for
Disease Control guidelines, policies and procedures, and all analogous or
related Laws.

1.1.28 Escrow Account. The escrow account maintained by the Escrow Holder
pursuant to the terms of the Escrow Agreement.

1.1.29 Escrow Agreement. The agreement between Buyer, Seller and Escrow Holder
regarding the holding and disbursement of Cash Advance and Project Payment funds
as set forth in Section 2.2, and in the form attached hereto as Exhibit D.

1.1.30 Escrow Holder. Title Guaranty Escrow Services, Inc..

1.1.31 Facilities. The solar power generating facilities (including, without
limitation, any and all support structures, photovoltaic panels, electrical
collection system, access roads, and any and all other equipment, materials and
improvements associated therewith), for an combined nominal nameplate capacity
of 29,172,000 watts DC, which are planned for development related to each the
Properties in connection with the Project portfolio.

1.1.32 Formation Documents. The articles or certificate of incorporation or
formation and bylaws of a corporation or operating agreement of a limited
liability company.

1.1.33 General Assignment. This term shall have the meaning set forth in
Section 3.1.1.

1.1.34 Intentionally Deleted.

1.1.35 Handling. The production, use, treatment, storage, transportation,
generation, manufacture, processing, distribution, disposal, emission,
discharge, Release or threatened Release.

1.1.36 Hazardous Materials. Any dangerous, hazardous or toxic substance or
constituent or pollutant or contaminant which, pursuant to any Laws in effect as
of the Effective Date, has been determined, to be hazardous, toxic or dangerous
to human health or the environment, including, but not limited to, any hazardous
substance under the Comprehensive Environmental Response, Compensation and
Liability Act, as amended (42 U.S.C.A. § 9601 et. seq.), any solid waste under
the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C.A. §
6901 et. seq.), or any contaminant, pollutant, waste or toxic substance under
the Clean Air Act, as amended (42 U.S.C.A. § 7401 et. seq.), the Federal Water
Pollution Control Act, as amended (33 U.S.C.A. § 1251 et. seq.), the Safe
Drinking Water Act, as amended (42 U.S.C.A. § 300f et. seq.), the Emergency
Planning and Community Right-To-Know Act, as amended (42 U.S.C.A sec. 110001 et.
seq.), the Occupational Safety and Health Act, as amended (29 U.S.C.A sec. 651
et. seq.), the Hazardous Materials Transportation Act, as amended, (49 U.S.C.A.
sec. 5101 et. seq.) or the Toxic Substances Control Act, as amended (15 U.S.C.A.
§ 2601 et. seq.), and any equivalent or applicable state or local laws.

1.1.37 Impairment. With respect to any Project which is impacted by a Seller
Event of Default, a cost increase for such Project over the amount set forth for
such Project on the Project Cost Schedule and equal to or greater than $0.28 per
watt as a direct result of the applicable Seller Event of Default.

 

4



--------------------------------------------------------------------------------

1.1.38 Interconnection Agreements. The interconnection agreements, whether
existing now or in the future, with the appropriate Utility for the
interconnection of each Project to the Utility distribution grid.

1.1.39 Interconnection Rights. All rights and interests of the non-Utility
party, without reservations or restrictions, in the Interconnection Agreements.

1.1.40 Interconnection Studies. The Interconnection studies and reports
identified on Schedule 6.16.

1.1.41 Land Contracts. The letters of intent and Lease Agreements entered into
between various property owners, whether existing now or in the future,
including, without limitation, those listed on Schedule 6.15, establishing the
tangible real property interests, easements, or leases in the Properties.

1.1.42 Law. Any law, statute, rule, regulation, ordinance, standard, code,
order, judgment, decision, writ, injunction, decree, certificate of need, award
or other governmental restriction, including policy or procedure, issued or
enforced by any Authority.

1.1.43 Loss. A Loss occurs with respect to a Project if, as a direct result of a
Seller Event of Default, (1) such Project no longer qualifies for, or otherwise
meets the conditions precedent for the State of Hawaii’s Tier 2 or 3 FIT
Program, (2) the parties determine that such Project cannot achieve Project
Milestones 1-5, (3) if Project Milestones 1-5 are or can be achieved, the
Project cannot interconnect with the Utility under the related Interconnection
Agreement, or (4) the parties determine by mutual agreement that such Project
should not be continued.

1.1.44 Material Adverse Effect. Any material adverse change in or effect on any
one or more of the Projects or the Acquired Assets that would materially and
adversely impact the Buyer under this Agreement. For purposes of determining
whether a Material Adverse Effect exists, the parties shall take into account
the underlying business rationale, and the allocation of risk and reward, for
the transactions contemplated by this Agreement. For instance, a circumstance
that might otherwise be deemed as material and adverse with respect to a given
Project likely will not create a Material Adverse Effect if that Project can be
replaced by an Additional Project as allowed herein. Further, given the fact
that, pursuant to Section 10.2.2, no remedy is provided for a Project Default
that occurs before the completion of Project Milestones 1-5, a circumstance that
might otherwise be deemed as material and adverse likely will not create a
Material Adverse Effect if the material and adverse consequences of that
circumstance are of a lesser degree than any possible Project Default that could
occur before the completion of Project Milestones 1-5.

1.1.45 Non-Disclosure Period. The term shall have the meaning set forth in
Section 8.6.

1.1.46 Notice of Completeness. A written or electronic notice from the
appropriate Utility or governmental agency(s) that the application for
interconnection with respect to a Project is complete.

1.1.47 Notice to Proceed. A “Notice To Proceed” issued by the applicable Utility
with respect to a Project, as contemplated under the State of Hawaii’s Tier 2 or
3 FIT Program.

1.1.48 Other Seller Default. The term shall have the meaning set forth in
Section 10.2.2.

 

5



--------------------------------------------------------------------------------

1.1.49 Party or Parties. “Party” means Buyer or Seller individually; and
“Parties” means Buyer and Seller collectively.

1.1.50 Permit Applications. Any and all applications, petitions, filings or
requests made to any Authority, whether existing now or in the future, on or
before the Closing Date in order to obtain a Permit for the Project.

1.1.51 Permits. The licenses, consents, certificates, approvals, and permits
required for the construction, installation, ownership or operation of the
Projects, whether existing now or in the future, including, without limitation,
as described on Schedule 6.14 of this Agreement, including, without limitation,
the Conditional Use Permits, if a Conditional Use Permit is required by Law for
the Project.

1.1.52 Permitted Liens. All of the following: (a) liens for property taxes and
installments of assessments and charges of Authorities not yet due and payable;
(b) liens created solely by the act or omission of Buyer; and (c) any other
Encumbrances created or permitted with the prior written consent of Buyer or its
Representatives.

1.1.53 Person. Any individual, corporation, partnership, joint venture,
association, joint stock company, trust, limited liability company, decedent’s
estate, organization, entity, or unincorporated organization or any Authority.

1.1.54 Phase I Environmental Assessment. Any Phase I Environmental Assessment,
if required, in connection with the Projects.

1.1.55 Power Purchase Agreement. A power purchase agreement or other evidence of
a binding commitment from the applicable Utility for the purchase of the
electricity generated by the Facility, whether existing now or in the future, at
a rate not less than $0.238 US per kWh, for a term of not less than twenty
(20) years.

1.1.56 Program Default. Project Defaults involving the Loss or Impairment of
Projects such that Projects with an aggregate capacity of 12 MW (DC) or less
remain.

1.1.57 Project Cost Schedule. The estimated aggregate and per Project cost of
the Projects as detailed on the schedule to be mutually approved by Buyer and
Seller.

1.1.58 Project Default. With respect to any Project, Loss or Impairment of the
Project before completion of Project Milestones 1-5 or Loss or Impairment of the
Project before completion of Milestone 6, which in either case is caused by a
Seller Event of Default.

1.1.59 Project. Any single solar-powered electricity generating plant within the
portfolio of Projects.

1.1.60 Projects. The complete portfolio of 68 single solar-powered electricity
generating plants (including the Facilities and Interconnection) having a
combined nominal nameplate capacity of 29,172,000 watts DC to be located on the
various Properties, and any Additional Projects added pursuant to Section 5.3.

1.1.61 Project Attributes. The renewable energy certificates or credits, green
tags, emission credits, carbon offsets and any other environmental attribute
currently available or available at any time in the future related to each
Property, Facilities or Project, as well as all tax credits, including, without
limitation, production tax credits and investment tax credits.

 

6



--------------------------------------------------------------------------------

1.1.62 Project Milestones. The requirements set forth in
Section 2.2.3(a)(1)-(6) that must be satisfied by Seller as a condition to
receiving Project Payments for each Project, as further set forth in
Section 2.2.3.

1.1.63 Project Payments. The per Project payment of the Purchase Price as set
forth in Section 2.2.3.

1.1.64 Project Substation. Per the Interconnection Agreement.

1.1.65 Property. All real property on which any of the Projects is intended to
be constructed, as evidenced by Land Contracts, whether existing now or in the
future, including, without limitation, that real property subject to the Land
Contracts listed on Schedule 6.15.

1.1.66 Purchase Price. The term shall have the meaning set forth in
Section 2.2.1.

1.1.67 Release. Any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment or the workplace of any Hazardous Materials, and otherwise as
defined in any Environmental Law.

1.1.68 Reports. The Phase I Environmental Assessment, the Title Commitments, the
Interconnection Studies and the Solar Study.

1.1.69 Representative. With respect to any Person, any officer, director,
employee of such Person or other Person designated by written notice to act as
the Person’s representative.

1.1.70 Security Agreement. The security agreement by Buyer in favor of Seller
providing Seller a security interest in the Acquired Assets to secure
performance by Buyer of the terms of this Agreement, in the form attached hereto
as Exhibit E.

1.1.71 Seller. Solar Hub Utilities, LLC, a Hawaii limited liability company.

1.1.72 Seller Conditions. The term shall have the meaning set forth in
Section 2.3.2.

1.1.73 Seller Confidential Information. The term shall have the meaning set
forth in Section 8.5.1.

1.1.74 Seller Documents. This Agreement, the Bill of Sale, the General
Assignment, the Land Contract/Solar Easement Assignment, the Interconnection
Assignment, and each other agreement, document or instrument to be executed and
delivered by Seller in connection herewith.

1.1.75 Seller Expense Schedule. The schedule of expenses to be paid by Seller
from the Cash Advance, comprising an Overhead component and a Project Cost
component as more specifically set forth on the budget mutually approved by
Buyer and Seller.

1.1.76 Seller Fee. The term shall have the meaning set forth in
Section 2.2.2(a).

1.1.77 Seller Event of Default. The term shall have the meaning set forth in
Section 10.2.

1.1.78 Seller Indemnified Parties. The term shall have the meaning set forth in
Section 9.3.2.

 

7



--------------------------------------------------------------------------------

1.1.79 Seller’s Knowledge. The actual and current knowledge of the following
Persons: Pat Shudak and Jill Noetzelman.

1.1.80 Solar Data. Any and all solar data with regard to the Projects, whether
existing now or in the future, included, or included by reference, on Schedule
6.13 to this Agreement. The Solar Data includes the Solar Study.

1.1.81 Survey. A land survey of the Property acceptable to Buyer prepared by a
licensed surveyor showing no exceptions that would limit the solar installation
on the property.

1.1.82 Taxes. All federal, state, local, foreign and other net income, gross
income, estimated, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, lease, service, service use, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property taxes and assessments,
windfall profits, value added, commercial rent, customs duties, capital gain,
social security, royalty, documentary or other taxes, fees, assessments, duties
or charges of any kind whatever, together with any interest and any penalties,
additions to tax or additional amounts with respect thereto, and the term “Tax”
means any one of the foregoing Taxes.

1.1.83 Title Commitment. A preliminary commitment from the Title Company to
issue the Title Insurance Policy for the Property insuring the easement,
leasehold or fee interests provided under the Land Contracts, as approved by
Buyer, and subject only to Permitted Liens, and with such Endorsements as
required by Buyer.

1.1.84 Title Company. A title company, qualified and doing business in the State
of Hawaii, as selected by Buyer and reasonably acceptable to Seller.

1.1.85 Title Insurance Policy. An ALTA policy of title insurance insuring
Buyer’s interest in the Property, in such amount as Buyer determines, issued by
the Title Company, subject only to the Permitted Liens and containing the
Endorsements.

1.1.86 Utility; Utilities. Hawaiian Electrical Company (HECO), Hawaii Maui
Electrical Company (MECO) and Hawaii Electric and Light Company (HELCO), as
applicable to each Project.

1.2 Rules of Interpretation. Unless otherwise expressly provided, or unless
required by the context in which any term appears:

(a) capitalized terms used in this Agreement have the meanings specified in this
Article;

(b) the singular shall include the plural and the plural shall include the
singular;

(c) references to “Articles”, “Sections”, “Schedules” or “Exhibits” (if any)
shall be to articles, sections, schedules or exhibits (if any) of this
Agreement;

(d) all references to a particular entity shall include a reference to such
entity’s successors and permitted assigns but, if applicable, only if such
successors and assigns are permitted by this Agreement;

(e) the words “herein”, “hereof’ and “hereunder” shall refer to this Agreement
as a whole and not to any particular section or subsection of this Agreement;

 

8



--------------------------------------------------------------------------------

(f) all accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles in the United States of
America, consistently applied;

(g) references to this Agreement shall include a reference to all schedules and
exhibits hereto, as the same may be amended, modified, supplemented or replaced
from time to time;

(h) references to any agreement, document or instrument shall mean a reference
to such agreement, document or instrument as the same may be amended, modified,
supplemented or replaced from time to time;

(i) the use of the word “including” in this Agreement to refer to specific
examples shall be construed to mean “including, without limitation” or
“including, but not limited to” and shall not be construed to mean that the
examples given are an exclusive list of the topics covered;

(j) relative to the determination of any period of time, “from” means “including
and after”, “to” means “to, but excluding” and “through” means “through and
including”;

(k) references to applicable Laws shall mean a reference to such applicable Laws
as the same may be amended, modified, supplemented or restated and be in effect
from time to time, including rules and regulations promulgated thereunder; and

(l) where a Party’s acceptance, approval, consent or concurrence is required in
connection with any matter under this Agreement, such Party shall not
unreasonably withhold, condition or delay such acceptance, approval, consent or
concurrence.

The Parties collectively have prepared this Agreement, and none of the
provisions hereof shall be construed against one Party on the ground that such
Party is the author of this Agreement or any part hereof.

ARTICLE 2

PURCHASE AND SALE OF ACQUIRED ASSETS

2.1 Purchase and Sale of Acquired Assets.

2.1.1 Purchase and Sale. Upon the terms and subject to the conditions set forth
in this Agreement, on the Closing Date, Seller shall sell, convey, transfer,
assign, and deliver to Buyer, and Buyer shall purchase from Seller, all of the
Acquired Assets, which Acquired Assets shall be sold, conveyed, transferred,
assigned and delivered to Buyer for the consideration specified in Section 2.2
below.

2.2 Purchase Price; Assumption of Liabilities.

2.2.1 Purchase Price. Buyer agrees to pay to Seller the Purchase Price of One
and 50/100 Dollars ($1.50) per Watt DC capacity of each Project, which shall be
paid pursuant to the Cash Advance and Project Payment provisions below (the
“Purchase Price”). It is specifically understood and agreed to by the parties
that the Closing and the transfer of title to the Acquired Assets shall occur on
the Closing Date, but the payment of the Purchas Price shall occur on a
post-Closing basis pursuant to the Cash Advance and Project Payment Provisions
below.

 

9



--------------------------------------------------------------------------------

2.2.2 Cash Advance.

(a) The Cash Advance shall be used solely (1) for completing the development of
the Projects as payment for Overhead and Project Cost expenses pursuant to the
Seller Expense Schedule, such that Seller can satisfy Seller’s Conditions
Precedent, Project Milestones and other requirements under this Agreement ,
(2) for payment of up to Two Million ($2,000,000) of fee to Seller (the “Seller
Fee”) for the retirement of certain debt, and (3) for satisfaction and
termination of the Note, defined below, and the loan associated with the Note.
Pursuant to that certain Secured Promissory Note dated April 27, 2012 by and
between Buyer and Seller (“Note”), Buyer made a loan to Seller in the amount of
One Million Dollars ($1,000,000). The Note was secured by a Security Agreement
dated April 27, 2012 encumbering the Acquired Assets comprising thirteen
(13) Projects. Upon the Effective Date, an installment of the Cash Advance in
the amount of One Million Dollars ($1,000,000) shall be paid automatically in
the form of a credit to repay in full the Note (with Buyer hereby acknowledging
that only principal, and not any interest or fees, is owing on the Note), and
upon such payment, (i) the Note, the loan evidenced by the Note, and the
Security Agreement securing the Note all shall be terminated, (ii) the original
Note shall be marked as “Paid in Full” and shall be cancelled and returned by
Buyer to Seller, and (iii) all collateral for the Note shall be released, with
Buyer executing and filing such documents as are necessary to implement the
foregoing termination and release. Additionally, upon the Effective Date, an
installment of the Cash Advance in the amount of Two Million Dollars
($2,000,000) shall be paid to Seller pursuant to the wire instructions attached
at Schedule 1.1.1.

(b) Buyer shall deposit the remaining portions of the Cash Advance with the
Escrow Holder in six installments, as follows (with all of the following
installments coming after the initial installments described in Section 2.2.2(a)
above) : (i) Buyer shall deposit the first installment in the amount of One
Million Dollars ($1,000,000 within twenty-four (24) hours of the execution of
this Agreement, the Escrow Agreement and the establishment of the escrow account
with Escrow Holder (at which point the total amount of the outstanding Cash
Advance shall be $4,000,000). (ii) Buyer shall deposit the second installment in
the amount of Five Hundred Thousand Dollars ($500,000) during the week of
June 18-22, 2012 (at which point the total amount of the outstanding Cash
Advance shall be $4,500,000). (iii) Buyer shall deposit the third installment in
the amount of One Million Dollars ($1,000,000) during the week of July 2-6, 2012
(at which point the total amount of the outstanding Cash Advance shall be
$5,500,000). (iv) Buyer shall deposit the fourth installment in the amount of
One Million Dollars ($1,000,000) during the week of July 9-13 (at which point
the total amount of the outstanding Cash Advance shall be $6,500,000). (v) Buyer
shall deposit the fifth installment in the amount of Two Million Dollars
($2,000,000) during the week of July 23-27, 2012 (at which point the total
amount of the outstanding Cash Advance shall be $8,500,000). (vi) Buyer shall
deposit the sixth installment in the amount of Five Hundred Thousand Dollars
($500,000) within seven (7) days after Buyer receives notice from Escrow Holder
that the balance remaining in the Escrow Account is less than One Million
Dollars ($1,000,000) (at which point the total amount of the outstanding Cash
Advance shall be $9,000,000). The failure by Buyer to make any deposit required
hereunder in full shall constitute a default under this Agreement.
Notwithstanding the foregoing, once Seller has received Purchase Price payments,
net of amounts credited for previous Cash Advances as described in
Section 2.2.2(d) below, in an amount equal to, or greater than, two (2) times
the remaining unreleased amount of the Cash Advance; (x) Buyer’s obligation to
make Cash Advance deposits shall terminate; (y) the Escrow Holder shall cease
making Cash Advances to Seller from the Escrow Account, and (z) Escrow Holder
shall release to Buyer any remaining the remaining Cash Advance balance held in
the Escrow Account.

(c) As set forth further in the Escrow Agreement: (i) The Escrow Holder shall
release the Overhead portion of the Cash Advance directly to the Seller upon
written request of the Seller; provided that, as of the date of such request,
the amount of such request coupled with all prior advances for Overhead does not
exceed the cumulative amount authorized under the Seller Expense Schedule to be
released by the Escrow Holder as of such date for Overhead, or such request is
consented to in writing by the Buyer. (ii) The Escrow Holder shall pay the
Project Cost portion of the Cash

 

10



--------------------------------------------------------------------------------

Advance by check or wire transfer to the appropriate third party payee upon
written request of the Seller, such request to be accompanied by appropriate
invoices; provided that, as of the date of any such request, the amount of such
request coupled with all prior advances for Project Costs from the same
specified line item as the line item for such request does not exceed the
cumulative amount authorized under the Seller Expense Schedule to be released by
the Escrow Holder as of such date for Project Costs from the specified line
item, or such request is consented to in writing by the Buyer. (iii) Buyer’s
consent shall be required for the release and payment by the Escrow Holder of
any payments requested by Seller from the Escrow Account for amounts not covered
as provided above or in excess of the amounts set forth in the Seller Expense
Schedule.

(d) Buyer shall defer payment of the Purchase Price and Project Payments on
Projects otherwise entitled to a Project Payment under Section 2.2.3 until
July 15, 2012, on which date Buyer shall pay all deferred Project Payments.
Notwithstanding the foregoing, the Cash Advance shall be partially creditable
against the Purchase Price and any Project Payments due and payable (i) with
respect to the 75% of the Project Payment to be deposited and released pursuant
to Sections 2.2.3 (b) and (c), on a Fifty Cents ($0.50) per each dollar basis,
such that for each payment of One Dollar ($1.00) of the Purchase Price and any
Project Payment due to the Seller as provided herein, the Buyer shall reduce the
cash payment of such One Dollar ($1.00) by Fifty Cents ($0.50) and which shall
reduce the Cash Advance balance by Fifty Cents ($0.50), until such time as the
Cash Advance balance is reduced to Zero Dollars ($0), and (ii) with respect to
the 25% of the Project Payment to be deposited and released pursuant to Sections
2.2.3 (b) and (d), on a dollar for dollar basis, such that for each payment of
One Dollar ($1.00) of the Purchase Price and any Project Payment due to the
Seller as provided herein, the Buyer shall reduce the cash payment of such One
Dollar ($1.00) by One Dollar ($1.00) and which shall reduce the Cash Advance
balance by One Dollar ($1.00), until such time as the Cash Advance balance is
reduced to Zero Dollars ($0) . For example, if a Project Payment is due to
Seller in the amount of One Hundred Thousand Dollars ($100,000) and the Cash
Advance balance is Five Hundred Thousand Dollars ($500,000), then Buyer shall
make a deposit for the Project Payment in the amount of Thirty Seven Thousand
Five Hundred Dollars ($37,500)[50% of the 75% portion of the Project Payment and
0% of the 25% portion of the Project Payment], and Sixty Two Thousand Five
Hundred Dollars ($62,500)[50% of the 75% portion of the Project Payment and 100%
of the 25% portion of the Project Payment] shall be credited to the Project
Payment from the Cash Advance, and the Cash Advance balance shall be reduced to
Four Hundred Thirty Seven Thousand Five Hundred Dollars ($437,500), and the
foregoing allocation formula shall continue until such time as the Cash Advance
balance is reduced to Zero Dollars ($0).

(e) Notwithstanding the foregoing, Buyer shall not be obligated to make a
payment of the Cash Advance under Section 2.2.2(b), and Seller shall not be
entitled to obtain Cash Advance disbursements under Section 2.2.2(c) during any
time that Buyer has noticed an Event of Default which has not been cured as
provided in Section 10.2.1.

2.2.3 Project Payment.

(a) The Purchase Price shall be paid on a per Project basis (“Project Payment”),
based on the satisfaction by Seller, at its sole cost and expense, except as set
forth in this Agreement, of certain Project Milestones with regard to such
Project. The Project Milestone are as follows:

(1) Seller’s delivery of the current and existing Development Documents for such
Project via a DropBox program;

(2) Seller’s delivery of the Notice of Completeness for such Project;

 

11



--------------------------------------------------------------------------------

(3) Seller’s completion of its Conditions Precedent for such Project;

(4) Seller obtains the “final” building permit from the relevant building
department and Buyer has mobilized for construction;

(5) (a) there has been no material adverse change in such Project as a result of
the actions or inactions of the Seller with respect to its responsibilities and
Seller shall have performed in all material respects all of the agreements and
complied in all material respects with all of the covenants required hereby to
be performed by it with respect to such Project, including, without limitation,
the satisfaction of the Conditions Precedent and the obligations under
Section 8.9 with respect to such Project; (b) the representations and warranties
of Seller set forth in Article 6 of this Agreement shall be true and correct in
all material respects as of the date thereof as if made as of such time and
(c) such Project has not been terminated by agreement of the parties;

(6) the earlier of (a) Buyer’s completion of construction and interconnection of
such Project with the serving Utility; or (b), provided that such Project has
not been terminated by agreement of the parties or a failure of the Seller to
perform its obligations under Milestones 1-5 above, the first annual anniversary
of the issuance of NTP for such Project.

(b) Within seven (7) days after written notice by Seller to Buyer and Escrow
Holder asserting satisfaction by Seller of Project Milestones 1–5, as set forth
above, for any Project, which notice shall include reasonable written evidence
of the satisfaction of such Project Milestones, Buyer shall confirm Seller’s
satisfaction of Project Milestones 1-5 and if confirmed shall deposit the
Project Payment for such Project with Escrow Holder for deposit in the Escrow
Account. Notwithstanding the foregoing, the Project Payment shall be subject to
the Cash Advance crediting provisions set forth in Section 2.2.2(d) above. Upon
written confirmation from Escrow Holder to Seller that Escrow Holder
unconditionally holds the full amount of the applicable Project Payment (subject
to the Cash Advance crediting provisions set forth in Section 2.2.2(d) above)
for application in the manner set forth in Section 2.2.3(c) below, Seller shall
provide to Escrow Holder a release its security interest under the Security
Agreement in the Project and all related Acquired Assets to the extent that they
relate solely to the applicable Project.

(c) Upon receipt by Escrow Holder of a release by Seller of its security
interest under the Security Agreement in the Project and all related Acquired
Assets that relate solely to the applicable Project, Escrow Holder shall
immediately (1) release to Seller seventy-five percent (75%) of the Project
Payment with respect to the Project, and (2) in accordance with the terms of
Section 2.2.3(d) below, release or continue to hold, as applicable, the
remaining twenty-five percent (25%) of the Project Payment for such Project for
distribution in accordance with the terms of Section 2.2.3(d) of this Agreement.
Notwithstanding the foregoing, the Project Payment shall be subject to the Cash
Advance crediting provisions set forth in Section 2.2.2(d) above.

(d) With respect to the payment of the remaining twenty five percent (25%) of
the Purchase Price for any applicable Project:

(i) If there is no Cash Advance balance then outstanding after first accounting
for the payment of the seventy five percent (75%) of the Purchase Price with
respect to the Project pursuant to Section 2.2.3(c) above, within seven (7) days
after written notice by Seller to Buyer and Escrow Holder asserting satisfaction
by Seller of Project Milestone 6, as set forth above, for any Project, which
notice shall include reasonable written evidence of the satisfaction of such
Project Milestone, Escrow Holder shall release to Seller the remaining

 

12



--------------------------------------------------------------------------------

twenty-five percent (25%) of the Project Payment for such Project.
Notwithstanding the foregoing, the Project Payment shall be subject to the Cash
Advance crediting provisions set forth in Section 2.2.2(d) above; or

(ii) If there is a Cash Advance balance then outstanding after first accounting
for the payment of the seventy five percent (75%) of the Purchase Price with
respect to the Project pursuant to Section 2.2.3(c) above, then Seller shall be
paid the lesser of (a) the remaining twenty five percent (25%) of the Purchase
Price or (b) the amount of the Cash Advance balance concurrently with the
payment of the seventy five percent (75%) of the Purchase Price with respect to
such Project pursuant to Section 2.2.3(c) above, with the payment of such
portion of the Purchase Price pursuant to this Section 2.2.3(d)(ii) entirely in
the form of a credit against the Cash Advance balance and which shall reduce the
Cash Advance balance by the amount of the credit. If the Cash Advance balance is
completely eliminated pursuant to the preceding sentence prior to payment in
full of the entire remaining twenty five percent (25%) of the Purchase Price,
then any remaining portion of the Purchase Price shall be paid in the manner
provided in Section 2.2.3(d)(i) above

(e) Notwithstanding the foregoing, Buyer shall not be obligated to make a
Project Payment under Section 2.2.3(b), and Seller shall not be entitled to
obtain Project Payment disbursements under Section 2.2.3(c) and Section 2.2.3(d)
during any time that Buyer has noticed an Event of Default which has not been
cured as provided in Section 10.2.1.

2.2.4 Allocation of Purchase Price. The Purchase Price shall include and be
allocated among the Acquired Assets on a per Project basis at One and 50/100
Dollars ($1.50) per Watt DC capacity of each Project. Seller and Buyer and their
Affiliates shall report, act, and file all Tax returns, form or reports
(including, but not limited to, IRS Form 8594) in all respects and for all
purposes consistent with such allocation. Neither Seller nor Buyer shall take
any position (whether in audit, Tax returns, or otherwise or with any Authority)
that is inconsistent with such allocation, unless required to do so by
applicable Law.

The Purchase Price shall be payable by wire transfer. The Purchase Price is an
aggregate figure for all Acquired Assets and other fees for services outlined
and due under this Agreement.

2.3 Mechanics of Closing.

2.3.1 Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Buyer in Roseville,
California, on or before 5 p.m., local time, on June 8, 2012, provided all of
the conditions to each Party’s obligations set forth in Articles 3(A) and 4(A)
have been satisfied or waived in writing, or at such other place or time as the
Parties may mutually agree. The date and time at which the Closing actually
occurs is hereinafter referred to as the “Closing Date”.

2.3.2 Failure to Satisfy All Seller Conditions. The conditions precedent to
Seller’s obligations to consummate the transactions contemplated by this
Agreement are set forth in Article 4(A) (“Seller Conditions”). Only Seller has
the right to waive any of the Seller Conditions. If Buyer and Seller are unable,
despite their reasonable efforts, to satisfy all of the Seller Conditions, Buyer
may (a) terminate the agreement and the transaction shall be null and void; or
(b) nonetheless elect to consummate the transactions contemplated herein.

 

13



--------------------------------------------------------------------------------

2.3.3 Failure to Satisfy All Buyer Conditions. The conditions precedent to
Buyer’s obligations to consummate the transactions contemplated by this
Agreement are set forth in Article 3(A) (“Buyer Conditions”). Only Buyer has the
right to waive any of the Buyer Conditions. If Buyer and Seller are unable,
despite their reasonable efforts, to satisfy all of the Buyer Conditions, Buyer
may (a) terminate the agreement and the transaction shall be null and void; or
(b) nonetheless elect to consummate the transactions contemplated herein.

2.3.4 Closing Process. The Closing shall be by an electronic exchange (i.e.,
facsimile or electronic mail) of signatures to the Buyer and Seller Documents
and closing deliveries, with a subsequent delivery between Buyer and Seller of
the original executed Buyer and Seller Documents and closing deliveries the
following business day via Federal Express or other nationally recognized
overnight carrier.

2.4 Closing Costs.

2.4.1 Expenses. Except as otherwise specified herein, each Party hereto shall
pay its own legal, accounting, out-of-pocket and other expenses incident to this
Agreement and to any action taken by such Party in preparation, negotiation,
execution and performance of this Agreement. The Parties shall split the escrow
fees equally.

2.4.2 Prorations. All property taxes, rent, insurance premiums and other costs
and expenses relating to the ownership and operation of the Land Contracts and
the Permits shall be prorated between Seller and Buyer as of the Closing Date,
so that Seller pays the prorated amounts for the period of time prior to the
Closing Date, and Buyer pays the prorated amounts from and after the Closing
Date.

2.4.3 Transfer Taxes. Buyer shall be responsible for paying any transfer taxes
and any sales, use or other taxes imposed by applicable Law by reason of the
transfer of the Acquired Assets to Buyer as provided herein and any deficiency,
interest, penalty or addition asserted with respect thereto.

2.4.4 Title Insurance Premium. Buyer, at its election and at its sole cost,
shall have the right to obtain title insurance on any of the Property following
Closing. Seller, at no out of pocket cost to Seller, shall cooperate with Buyer
in connection with obtaining such insurance in a form reasonably acceptable to
Buyer.

ARTICLE 3

BUYER’S CONDITIONS PRECEDENT

3(A) BUYER’S CONDITIONS PRECEDENT TO THE CLOSING

The obligation of Buyer to purchase the Acquired Assets from Seller shall be
subject to fulfillment at or prior to the Closing (unless an earlier date is
specified) of each of the following conditions precedent:

3.1 Deliverables by Seller. Upon the terms and subject to the conditions set
forth in this Article 3, on or before the Closing Date Seller shall deliver, or
shall cause to be delivered, to Buyer the following:

3.1.1 General Assignment. Seller shall deliver to Buyer two (2) original
counterparts of the Bill of Sale and General Assignment and Assumption Agreement
in substantially the form of Exhibit B (the “General Assignment”), each such
counterpart being properly executed by an authorized representative of Seller.
The General Assignment shall convey all of Seller’s right, title and interest,
without reservations or restrictions, in and to all of the Acquired Assets.

 

14



--------------------------------------------------------------------------------

3.1.2 Intentionally Deleted.

3.1.3 Certificates. Seller shall furnish Buyer with the following certificates
of Seller’s officers:

(a) A certificate executed by the Manager of Seller, certifying as of the
Closing Date (a) a true and correct copy of the action of Seller authorizing the
execution, delivery and performance of this Agreement and the other Seller
Documents to be executed by it, and the consummation of the transactions
contemplated hereby and thereby; and (b) incumbency of Seller’s authorized
signatory to this Agreement.

(b) An affidavit from Seller, stating, under penalty of perjury, Seller’s United
States taxpayer identification number and that Seller is not a foreign person,
pursuant to section 1445(b)(2) of the Code and Treasury Regulation 1.1445
2(b)(2)(iii)(B) (or any similar provision of state or other Tax Law).

3.1.4 Escrow Agreement. Seller shall deliver to Buyer two (2) original
counterparts of the Escrow Agreement, each such counterpart being properly
executed by an authorized representative of Seller.

3.2 Representations, Warranties and Covenants of Seller. Seller shall have
performed in all material respects all of the agreements and complied in all
material respects with all of the covenants required hereby to be performed by
it, including those covenants set forth in Article 5 prior to, on or as of the
Closing Date, and the representations and warranties of Seller set forth in
Article 6 of this Agreement shall be true and correct in all material respects
as of the date hereof and as of the Closing Date as if made as of such time.

3.3 No Injunctions or Prohibitions. No preliminary or permanent injunction or
other order, decree, or ruling issued by an Authority, and no statute, rule,
regulation, or executive order promulgated or enacted by an Authority, which
restrains, enjoins, prohibits, or otherwise makes illegal the consummation of
the transaction contemplated hereby shall be in effect nor shall there be
pending any action or proceeding by or before any Authority challenging the
lawfulness of or seeking to prevent any of the transactions contemplated by this
Agreement, or seeking monetary or other relief by reason of the consummation of
any of such transactions.

3(B) BUYER’S CONDITIONS PRECEDENT TO PAYMENT OF THE PURCHASE PRICE

The obligation of Buyer to pay the Purchase Price (and to provide any necessary
authorizations to Escrow Agent to cause Escrow Agent to pay the Purchase Price)
shall be subject to fulfillment at or prior to the applicable payment date for
the applicable portion of the Purchase Price (each a “Payment Date”) of each of
the following conditions precedent:

3.4 Deliverables by Seller. Upon the terms and subject to the conditions set
forth in this Article 3, on or before the Payment Date, Seller shall deliver, or
shall cause to be delivered, to Buyer the following:

3.4.1 Consents. Seller shall deliver to Buyer original executed copies of the
Consents required for the acquisition, development, ownership, construction,
operation and maintenance of the Project for which a Project Payment is
requested and obtained by Seller in accordance with Section 8.3, each in a form
reasonably satisfactory to Buyer and irrevocable.

 

15



--------------------------------------------------------------------------------

3.4.2 Assignment and Further Assurances. Buyer and Seller agree and acknowledge
that certain agreements, rights and interests comprising the Acquired Assets,
including under or pursuant to the Development Documents and Land Contracts, may
mature or formalize after the Closing Date. Accordingly, prior to payment of the
Purchase Price with respect to any Project, Seller shall deliver to Buyer
original executed copies of such additional assignments and other documents as
are reasonably requested by Buyer to assign, convey, transfer and confirm to
Buyer any right, title and interest in or to any of the Acquired Assets.
Additionally, Seller shall use commercially reasonable efforts to take all
action, deliver all documents and to do all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement.

3.5 Representations, Warranties and Covenants of Seller. Seller shall have
performed in all material respects all of the agreements and complied in all
material respects with all of the covenants required hereby to be performed by
it, including those covenants set forth in Article 5 prior to, on or as of the
Payment Date, and the representations and warranties of Seller set forth in
Article 6 of this Agreement shall be true and correct in all material respects
as of the Payment Date as if made as of such time, and all references to Closing
Date shall be deemed to refer to the Payment Date.

3.6 No Injunctions or Prohibitions. No preliminary or permanent injunction or
other order, decree, or ruling issued by an Authority, and no statute, rule,
regulation, or executive order promulgated or enacted by an Authority, which
restrains, enjoins, prohibits, or otherwise makes illegal the consummation of
the transaction contemplated hereby shall be in effect nor shall there be
pending any action or proceeding by or before any Authority challenging the
lawfulness of or seeking to prevent any of the transactions contemplated by this
Agreement, or seeking monetary or other relief by reason of the consummation of
any of such transactions.

ARTICLE 4

SELLER’S CONDITIONS PRECEDENT AND PAYMENT REQUIREMENTS

4(A) SELLER’S CONDITIONS PRECEDENT TO THE CLOSING

The obligation of Seller to sell, convey, transfer, assign, and deliver to Buyer
all of the Acquired Assets shall be subject to fulfillment at or prior to the
Closing of each of the following conditions precedent:

4.1 Deliverables by Buyer. Upon the terms and subject to the conditions set
forth in this Article 4, on or before the Closing Date, Buyer shall deliver, or
shall cause to be delivered to Seller, the following:

4.1.1 General Assignment. Buyer shall deliver to Seller two (2) original
counterparts of the General Assignment, each such counterpart being properly
executed by an authorized representative of Buyer.

4.1.2 Land Contract Assignment. Buyer shall deliver to Seller two (2) original
counterparts of the Land Contract Assignment, each such counterpart being
properly executed by an authorized representative of Buyer.

4.1.3 Consideration. Buyer shall have delivered to Escrow Agent the initial Cash
Advance in accordance with the terms of this Agreement.

 

16



--------------------------------------------------------------------------------

4.1.4 Certificates. Buyer shall have furnished Seller with a certificate
executed by the Secretary or Assistant Secretary of Buyer, certifying as of the
Closing Date (a) a true and correct copy of the corporate action of Buyer
authorizing the execution, delivery and performance of this Agreement and the
other Buyer Documents to be executed by Buyer , and the consummation of the
transactions contemplated hereby and thereby; and (b) the incumbency of Buyer’s
authorized signatory to this Agreement and all of the Buyer Documents,.

4.1.5 Escrow Agreement. Buyer shall deliver to Seller two (2) original
counterparts of the Escrow Agreement, each such counterpart being properly
executed by an authorized representative of Buyer.

4.1.6 Security Agreement. Buyer shall deliver to Seller two (2) original
counterparts of the Security Agreement, each such counterpart being properly
executed by an authorized representative of Buyer.

4.1.7 Intentionally Deleted.

4.1.8 Opinion. Buyer shall deliver to Seller an opinion of counsel with respect
to the Security Agreement, opining as to customary matters for a commercial
financing transaction, including, without limitation, with respect to Buyer,
formation and existence; good standing; power and authority; due authorization,
execution and delivery; no violation of organizational materials, contracts,
agreements or applicable laws; no required consent or approval; and
enforceability.

4.2 Representations, Warranties and Covenants of Buyer. Buyer shall have
performed in all material respects all of the agreements and complied in all
material respects with all of the covenants required hereby to be performed by
it including those covenants set forth in Article 5 prior to, on or as of the
Closing Date, and the representations and warranties of Buyer set forth in
Article 7 of this Agreement shall be true and correct in all material respects
as of the date hereof and as of the Closing Date as if made as of such time.

4(B) SELLER’S REQUIREMENTS TO ENSURE BUYER COMPLIANCE IN PAYMENT OF THE PURCHASE
PRICE

In connection with the payment of any portion of the Purchase Price, Seller
shall have the right to ensure that Buyer performs all Buyer requirements in
connection with such payment. In this regard, in order to ensure Buyer’s
compliance with all matters necessary to ensure payment of each portion of the
Purchase Price when due, Seller shall have the right to require that Buyer
complete and perform all of the following matters and items on or before the
applicable Payment Date in connection with each such payment of Purchase Price:

4.3 Deliverables by Buyer. Upon the terms and subject to the conditions set
forth in this Article 4, on or before the Payment Date, Buyer shall deliver, or
shall cause to be delivered to Seller, the following:

4.3.1 Consideration. Buyer shall have delivered to Escrow Agent or to Seller, as
applicable, the applicable portion of the Purchase Price in accordance with the
terms of this Agreement.

4.4 Representations, Warranties and Covenants of Buyer. Buyer shall have
performed in all material respects all of the agreements and complied in all
material respects with all of the covenants required hereby to be performed by
it including those covenants set forth in Article 5 prior to, on or as of the
Payment Date, and the representations and warranties of Buyer set forth in
Article 7 of this Agreement shall be true and correct in all material respects
as of the Payment Date as if made as of such time, and all references to Closing
Date shall be deemed to refer to the Payment Date.

 

17



--------------------------------------------------------------------------------

ARTICLE 5

BUYER’S AND SELLER’S COVENANTS

5.1 Actions. Throughout the period both before and after Closing, each party
shall use diligent efforts to timely satisfy all the conditions to Closing and
to payment of the Purchase Price applicable to such party.

5.2 Notification of Completion or Failure of Conditions. Each Party to this
Agreement will promptly notify the other Party whenever it has knowledge that a
condition under this Agreement has been satisfied or has not been satisfied
within the allotted time; and each Party shall otherwise keep the other Party
reasonably apprised with respect to the status of satisfying the obligations
hereunder. E-mail communication will be sufficient for notification under this
Section 5.2.

5.3 Right to Additional Projects. Seller owns the rights to additional solar
photovoltaic electricity generating projects in the State of Hawaii which are
currently on the Utility reserve schedule for application to the FIT Tier 2 or 3
program, but excluding the five (5) MW FIT Tier 3 project known as the “D.R.
Horton” Project (each an “Additional Project”). Seller shall offer, and Buyer
shall have the exclusive first right to purchase, each Additional Project that
is accepted by the Utility from the reserve schedule to Buyer for inclusion in
this Agreement. To propose such additions, from time to time as each Additional
Project is accepted by the Utility from the reserve schedule, Seller shall
deliver to Buyer original executed copies of (a) a written notice of intent to
add one or more Additional Projects to this Agreement and providing relevant due
diligence information regarding such Additional Projects, and (b) two
(2) General Assignment with respect to such Additional Projects. If Buyer elects
to accept the Additional Projects, then Buyer shall within ten (10) business
days of receipt of the offer materials from Seller countersign and return one
(1) copy of the General Assignment to Seller. From and after the date of such
acceptance by Buyer, the Projects under this Agreement shall include any
Additional Projects accepted by Buyer pursuant to this process. If Buyer does
not accept any one or more Additional Projects, then (i) Buyer shall return the
applicable General Assignment documents to Seller unexecuted and such documents,
regardless of whether so returned, shall be null and void, and (ii) Seller shall
be free to pursue each such Additional Project so rejected free and clear of
this Agreement and of all rights or claims of Buyer.

5.4 Update Schedules. Each of the Parties shall update the Schedules to this
Agreement on a periodic basis both before and after the Closing. Each change to
any such Schedule shall be identified in any such update and such change must be
approved by the Party receiving the updated Schedule (such approval not to be
unreasonably withheld or delayed).

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer, as of the Closing Date, as
follows:

6.1 Organization. Seller is a limited liability company duly formed, validly
existing and in good standing under the Laws of the State of Hawaii.

6.2 Authorization. Seller has all requisite power and authority to execute and
deliver this Agreement, and each other Seller Document to be delivered at
Closing, to own and convey the Acquired Assets and to perform its obligations
hereunder and thereunder.

 

18



--------------------------------------------------------------------------------

6.3 Organizational Documents. Seller has made available to Buyer true and
complete copies of its certificate of organization from the Secretary of State
of Hawaii. Seller’s Formation Documents are in full force and effect. Seller is
not in violation of any Law affecting its organization or of its Formation
Documents in any manner that would have an adverse impact on the Acquired
Assets, Projects or on the completion of the transactions contemplated by this
Agreement.

6.4 Right and Title to Acquired Assets. Seller has good, valid, marketable and
indefeasible title to all of the Acquired Assets free and clear of all matters
other than those that would be disclosed by title and UCC searches with respect
to the Acquired Assets as of the Closing Date. All of the Acquired Assets are in
the possession and control of Seller. At Closing, Seller shall have and convey
to Buyer all right, title and interest in and to the Acquired Assets free and
clear of all matters other than those that would be disclosed by title and UCC
searches with respect to the Acquired Assets as of the Closing Date. None of the
matters that would be disclosed by title and UCC searches with respect to the
Acquired Assets as of the Closing Date shall have a Material Adverse Effect on
the ability of Buyer to construct the Facilities as contemplated under this
Agreement.

6.5 Authorization and Enforceability. The execution, delivery and performance of
this Agreement and the other Seller Documents to be delivered at Closing and the
consummation of the transactions contemplated hereby and thereby by Seller have
been duly authorized by all necessary action on the part of Seller. Assuming the
due authorization, execution and delivery by Buyer of this Agreement and the
other Seller Documents to which Buyer is a party that are to be delivered at
Closing, this Agreement constitutes, and the other Seller Documents to be
delivered at Closing when executed and delivered by Seller shall constitute,
legally valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms, except as the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally and equitable
principles.

6.6 Violation; Conflicts. Neither the execution, delivery and performance by
Seller of this Agreement or the other Seller Documents to be delivered at
Closing nor the transfer of the Acquired Assets and consummation of the
transactions contemplated hereby or thereby (a) violates or conflicts with any
provision of Seller’s Formation Documents; (b) breaches, violates, conflicts
with or constitutes a default under any Acquired Asset, creates any right of any
Person to accelerate, terminate or cancel, any Acquired Asset; (c) violates the
Interconnection Rights, any Laws or any Permits to which Seller or the Acquired
Assets are subject; (d) imposes any Encumbrance on any of the Acquired Assets;
(e) breaches, violates, conflicts with or constitutes a default under any of the
terms or requirements of, or give any third party the right (with or without
notice or lapse of time) to revoke, withdraw, suspend, cancel, terminate or
modify, any Permits or Consents to which the Projects or Acquired Assets are
subject; or (f) breaches, violates, conflicts with or constitutes a default
under any of the provisions of, or give any third party the right (with or
without notice or lapse of time) to declare a default or exercise any remedy
under, or to accelerate any obligation under or cancel, terminate or modify, any
written or oral contract, agreement or other obligation to which any of the
Acquired Assets, may be bound.

6.7 Consents and Approvals. Except for Consents to be obtained on or before the
Closing Date, no consent, approval or authorization of, permit from,
declaration, filing or registration with, or notice to, any Authority, any third
party or any other Person, is required to be made or obtained by Seller in
connection with the execution, delivery, performance and validity of this
Agreement and the other Seller Documents to be delivered at Closing, and the
consummation of the transactions contemplated hereby and thereby.

6.8 Consultants. Except for EN-RGY Concepts, LLC, which was retained by Buyer
and to whom Buyer is solely obligated for the payment of any commission or fee,
neither Seller nor its Affiliates

 

19



--------------------------------------------------------------------------------

has, directly or indirectly, engaged the services of any broker, consultant,
finder, agent or other intermediary with respect to the transactions
contemplated by this Agreement who may be entitled to any brokerage fee or
commission in connection with the transaction referenced herein.

6.9 Litigation. There are no actions, suits or proceedings pending or, to
Seller’s Knowledge, threatened, against or affecting any Project or any of the
Acquired Assets or Seller’s transfer of rights and consummation of the
transactions contemplated hereby, at law or in equity or before or by any
Authority or instrumentality or before any arbitrator of any kind.

6.10 Compliance with Law. Seller is in compliance with all Law in all material
respects that were or are necessary to the conduct of its business or ownership
of the Acquired Assets. Seller has not received any written notification
indicating any violation of, and to Seller’s Knowledge, there is no violation
of, or non-compliance with, any Law applicable to the Acquired Assets, the
Projects or the transactions contemplated hereby.

6.11 Tax Matters. Seller has paid all federal, state, and local taxes with
respect to the Acquired Assets, Seller’s ownership or operation of the Acquired
Assets. All returns and reports with respect to such taxes that as of the date
of this Agreement are required to be filed have been duly and timely filed or an
appropriate extension thereof has been obtained. There are no liens for Taxes on
the Acquired Assets, other than for Taxes not yet due and payable as of the
Closing Date. To Seller’s Knowledge, there are no pending or threatened
proceedings with respect to Taxes relating to Seller or the Acquired Assets.
There are no matters under discussion between Seller and any Authority with
respect to Taxes relating to Seller or the Acquired Assets, and no extensions of
the statute of limitations have either been requested or granted with respect to
Taxes relating to Seller or the Acquired Assets.

6.12 No Other Agreements to Sell the Acquired Assets. Seller has no legal or
other obligation, absolute or contingent, to or with any other Person to sell or
affect a sale of all or any portion of the Acquired Assets or to enter into any
agreement or cause the entering into of any agreement with respect to the sale
of the Acquired Assets.

6.13 Solar Data. Schedule 6.13 to this Agreement is a true and complete list of
the Solar Data in place as of the Closing Date. Seller has delivered to Buyer
true and complete copies of all Books and Records containing the Solar Data and
any other information listed on Schedule 6.13 in the format identified on said
Schedule 6.13. With respect to each item of Solar Data identified on
Schedule 6.13 to this Agreement:

6.13.1 Seller possesses all right, title, and interest in and to each item of
Solar Data and has the right, title, interest and ability to convey the same to
Buyer without reservations or restrictions;

6.13.2 the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge; and

6.13.3 Seller has not agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the items.

6.14 Permits.

6.14.1 Schedule 6.14 to this Agreement set forth a true and complete list of the
licenses, consents, certificates, approvals, permits and any other
authorizations (including the Permits and Permit Applications) by or from any
Authority or third party that Seller, to Seller’s Knowledge as of the Closing
Date, is, except as expressly noted below, required to obtain in order to
construct, own and operate the Project and the same are in each case assignable
without any third party notice, consent or approval.

 

20



--------------------------------------------------------------------------------

6.14.2 Seller has delivered, or shall deliver at Closing, to Buyer a true and
complete copy of each Permit listed on Schedule 6.14 to this Agreement and
obtained by Seller.

6.14.3 With respect to each Permit on Schedule 6.14:

(a) such Permit is legal, valid, binding and enforceable in accordance with its
terms, and in full force and effect;

(b) no party to such Permit is in non-compliance with the terms and conditions
of such Permit, and, to Seller’s Knowledge, no event has occurred which with
notice or lapse of time would constitute non-compliance with such terms and
conditions; and

(c) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to Seller’s Knowledge, is threatened which
challenges the legality, validity, or enforceability of such Permit.

6.15 Land Contracts.

6.15.1 The Land Contracts comprise all of the Property necessary or appropriate
in connection with the successful acquisition, development, construction,
installation, completion, ownership, operation and maintenance of the Project in
accordance with all Laws; provided, however, that Buyer acknowledges that some
of the Land Contracts are not binding agreements themselves, but merely letters
of intent or similar such documents, and binding agreements for the benefit of
Seller with respect to the ownership, leasing, use and/or occupancy of all of
the Property do not exist as of Closing.

6.15.2 Seller has delivered into the DropBox data room true and complete copies
of the Land Contracts and with respect thereto:

(a) each Land Contract is legal, valid, binding and in full force and effect and
in each case is assignable without any third party notice, consent or approval;

(b) Seller is not and no other party to any Land Contract is in breach or
default, and to Seller’s Knowledge, no event has occurred which, with notice or
lapse of time and without a cure being completed, would constitute a breach or
default or permit termination, or modification thereof, or acceleration
thereunder; and

(c) Seller has not, and to Seller’s Knowledge, no other party to any Land
Contract has repudiated any provision thereof.

6.15.3 Schedule 6.15 of this Agreement is a true and complete list of all Land
Contracts included in the Acquired Assets. Before Closing, Buyer shall have the
right to review and if necessary correct the legal descriptions and APN numbers
set forth in Schedule 6.15 so that they conform to the property descriptions in
the Title Commitments for the Property.

6.16 Development Documents. Schedule 6.16 contains a true and complete list of
all written, oral or implied contracts, agreements, leases, powers of attorney,
guarantees, sureties, arrangements or other commitments in place as of the
Closing that are material to the ownership, development or use of the Projects,
and other Development Documents comprising the Acquired Assets.

 

21



--------------------------------------------------------------------------------

6.16.1 Seller has delivered into the DropBox data room true and complete copies
of the Development Documents and with respect thereto:

(a) each Development Document is legal, valid, binding and in full force and
effect and in each case is assignable without any third party notice, consent or
approval;

(b) Seller is not and no other party to any Development Document is in breach or
default, and to Seller’s Knowledge, no event has occurred which, with notice or
lapse of time and without a cure being completed, would constitute a breach or
default or permit termination, or modification thereof, or acceleration
thereunder; and

6.16.2 Seller has not, and to Seller’s Knowledge, no other party to any
Development Document has repudiated any provision thereof.

6.17 Environmental Provisions.

6.17.1 Other than as set out in any Phase I Environmental Assessment, to
Seller’s Knowledge, there has not been a Release of Hazardous Material on or
otherwise affecting any Property that: (i) has imposed any reporting obligations
on Seller (or other persons) under any Environmental Law; or (ii) has imposed
any obligations on Seller (or other persons) under any Environmental Law to
investigate, assess, monitor, clean-up, contain, remediate, mitigate, remove,
store, transport, dispose and/or treat any contamination or prepare or implement
any work plans related thereto, or respond to or prepare for any inquiry, order,
hearing or other proceeding by or before any Authority with respect to any
contamination.

6.17.2 Seller has not received any written notice of any proceedings, action, or
other claim or liability arising under any Environmental Law (including notice
of potentially responsible party status under the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601 et. seq. or any
state counterpart) from any Person or Authority regarding the Property.

6.18 FIT Applications. Seller has submitted and the applicable Utility has
accepted a Tier 2 FIT application for each of the Projects.

6.19 No Debarment. Seller and its Affiliates are not subject to debarment or
suspended from participation in procurement programs under the Federal
Acquisition Regulations or any similar procurement regulations of any other
Authority.

6.20 Foreign Corrupt Practices Act. No part of the proceeds from the sale of the
Acquired Assets hereunder will be used directly or indirectly for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in material violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

6.21 Schedules; Representations and Warranties. All information contained in the
Schedules is true and complete. No representation or warranty of Seller in this
Agreement, or any other document delivered pursuant hereto, or any statement,
document, certificate or exhibit furnished by Seller pursuant to this Agreement
or in connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits a material fact necessary to make the
statements contained therein not misleading.

 

22



--------------------------------------------------------------------------------

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows:

7.1 Organization. Buyer shall have the right to form one or more limited
liability companies and to transfer or assign the rights to one or more Projects
to such entities, along with the associated Acquired Assets and rights under
this Agreement with regard to such Projects. Buyer agrees that all of Buyer’s
representations, warranties, covenants, agreements and obligations hereunder
shall apply to each such entity created by Buyer, to the extent of any Projects
or Acquired Assets transferred to each such entity. Buyer shall cause each such
entity to comply with all of Buyer’s representations, warranties, covenants,
agreements and obligations hereunder. Further, Buyer acknowledges that any such
transfer shall be subject to the rights of Seller under the Security Agreement
and Buyer shall cause any such transferee to execute any further documents
reasonably requested by Seller to ensure the continuing enforceability and
perfection of the security interest granted in the Security Agreement. In the
event of any assignment as described above, Buyer shall not be released of any
of its obligations hereunder or under any other documents entered into in
connection with or relating to this Agreement, including, but not limited to,
the Security Agreement.

7.2 Authorization. Buyer has all requisite power and authority to execute and
deliver this Agreement and each other Buyer Document and to perform its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement and the other Buyer Documents and the consummation of the
transactions contemplated hereby and thereby by Buyer have been duly authorized
by all necessary action on the part of Buyer. Assuming the due authorization,
execution and delivery by Seller of this Agreement and the other Buyer Documents
to which Seller is a party, this Agreement constitutes, and the other Buyer
Documents when executed and delivered by Buyer shall constitute, the legally
valid and binding obligations of Buyer, enforceable against Buyer in accordance
with the respective terms thereof, except as the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting the enforcement of creditors’ rights generally and
equitable principles.

7.3 No Conflict or Violation. Neither the execution, delivery and performance by
Buyer of this Agreement or the other Buyer Documents nor the transfer of rights
and consummation of the transactions contemplated hereby or thereby (a) violate
or conflict with any provision of Buyer’s Corporate Documents or any agreement
or contract to which Buyer is a party; or (b) violate any Laws.

7.4 Consents and Approvals. No consent, approval or authorization of, permit
from, declaration, filing or registration with, or notice to, any Authority, any
third party payor or any other Person, is required to be made or obtained by
Buyer in connection with the execution, delivery, performance and validity of
this Agreement and the other Buyer Documents and the consummation of the
transactions contemplated hereby and thereby.

7.5 Consultants. As part of the Project Costs, the Buyer agrees to compensate
its broker, EN-RGY Concepts, with a Project Procurement Fee of $0.05 per watt DC
for its participation in the transaction, payable pro rata with the Purchase
Price. EN-RGY will certify that it has no other fee arrangement with the Seller,
and will otherwise receive no other compensation from any other party in
connection with the Projects and which shall be paid in accordance to the same
funding process as defined in Section 2.2.3.

7.6 Litigation. There are no actions, suits or proceedings pending or, to
Buyer’s Knowledge, threatened, affecting the acquisition of the Acquired Assets
by Buyer or the consummation of the transactions contemplated hereby, at law or
in equity or before or by any Authority or instrumentality or before any
arbitrator of any kind.

 

23



--------------------------------------------------------------------------------

ARTICLE 8

CERTAIN COVENANTS

Each of the following covenants are made by Buyer or Seller, as applicable:

8.1 No Breach of Representations and Warranties by Seller. Seller shall not
engage in any practice, take any action, embark on any course of inaction or
enter into any transaction or agreement that would violate any provision of this
Agreement, any of the other Seller Documents, any of the Development Documents
or would cause or result in any of the representations and warranties set forth
in Article 6 to be untrue in any material respect or, after giving effect to any
such practice, action, course of inaction, transaction or agreement, which could
hinder in any material respect the transactions contemplated by this Agreement
or the other Seller Documents, as applicable.

8.2 No Breach of Representations and Warranties by Buyer. Buyer shall not engage
in any practice, take any action, embark on any course of inaction or enter into
any transaction or agreement that would violate any provision of this Agreement
or any of the other Buyer Documents or would cause or result in any of the
representations and warranties set forth in Article 7 to be untrue in any
material respect or, after giving effect to any such practice, action, course of
inaction, transaction or agreement, which could hinder in any material respect
the transactions contemplated by this Agreement or the other Buyer Documents.

8.3 Consents and Reasonable Efforts. Seller shall take all commercially
reasonable steps to obtain all consents, approvals, transfers, permissions,
waivers, orders, reissuances and authorizations of (and make all necessary
filings or registrations with) (collectively the “Consents”) all Authorities and
other third parties which are required to be obtained or made by them in
connection with the consummation of the transactions contemplated by this
Agreement, including, without limitation, for the acquisition, development,
construction, installation and completion of the Projects and to effect the
various assignments to Buyer as provided in this Agreement. Buyer, without
having to incur third party out of pocket expenses, shall cooperate in good
faith with Seller in Seller’s effort to obtain the Consents.

8.4 Buyer Confidential Information.

8.4.1 Seller acknowledges that Buyer Confidential Information (as defined below)
is valuable and proprietary and Seller agrees not to, directly or indirectly,
use, publish, disseminate, describe or otherwise disclose any Buyer Confidential
Information without the prior written consent of Buyer. For purposes of this
Agreement, “Buyer Confidential Information” shall mean (i) any and all
information provided by Buyer to Seller and identified by Buyer as confidential;
and (ii) any and all information provided by Buyer to Seller with respect to the
Projects or the transactions contemplated hereby. Information shall not be
deemed to be Buyer Confidential Information if (a) it has become generally known
or available within the industry or the public through no act or omission of
Seller; (b) Seller can demonstrate that, prior to disclosure in connection with
the transactions contemplated hereby, such information was already in the
possession of Seller; (c) it was rightfully received by Seller from a third
party who became aware of it through no act or omission of Seller and who is not
under an obligation of confidentiality to Buyer; or (d) Seller can demonstrate
it was independently developed by employees or consultants of Seller.
Notwithstanding the foregoing, from and after the Closing, Buyer Confidential
Information shall include any information that is an Acquired Asset, whether or
not of the type referred to in clauses (b), (c) or (d) above.

 

24



--------------------------------------------------------------------------------

8.4.2 Seller shall maintain any Buyer Confidential Information which has been or
will be disclosed directly or indirectly to Seller by or on behalf of Buyer or
their Affiliates in confidence and shall not disclose or cause to be disclosed
by them or any third person without Buyer’s prior express written consent;
provided, however, that Seller may disclose the Buyer Confidential Information
to persons who provide legal, accounting, or other services to Seller in
connection with Seller’s evaluation or implementation of the transactions
contemplated by this Agreement, provided that such persons have first been
provided with a copy of this Agreement and have been informed of the duties
required hereby.

8.4.3 Notwithstanding the preceding Section 8.4.1 and Section 8.4.2, Buyer
Confidential Information may be disclosed if required by any governmental or
regulatory Authority or court or otherwise by Law; provided, however, that:
(i) such Buyer Confidential Information is submitted under any and all
applicable provisions for confidential treatment; and (ii) if Seller is
permitted to do so, Buyer is given written notice of the requirement for
disclosure promptly after such disclosure is requested, so that it may take
whatever action it deems appropriate, including intervention in any proceeding
and seeking a protective order or an injunction, to prohibit such disclosure.

8.4.4 Seller agrees that it will not make any use of any Buyer Confidential
Information received pursuant to this Agreement except in connection with the
transactions contemplated by this Agreement, unless specifically authorized to
do so in writing by Buyer, and this Agreement shall not be construed as a
license or authorization to Seller to utilize the Buyer Confidential
Information, except for such purpose.

8.4.5 Upon Buyer’s request, Seller shall return to Buyer or destroy as promptly
as practicable, but in a period not to exceed ten (10) days, (a) all Buyer
Confidential Information provided to Seller, including, without limitation, all
copies of such Buyer Confidential Information; and (b) all notes or other
documents in digital or other format in its possession or in the possession of
other persons to whom Buyer Confidential Information was properly provided by
Seller. Non-destruction of electronic copies of materials or summaries
containing or reflecting Buyer Confidential Information that are automatically
generated through data backup and/or archiving systems and which are not readily
accessible by Seller’s business personnel shall not be deemed to violate this
Agreement, so long as the Buyer Confidential Information contained in or
reflected in such electronic backup records is not disclosed or used in
violation of the other terms of this Agreement.

8.4.6 Seller acknowledges that a breach of the covenants contained in this
Section 8.4 will cause irreparable damage to Buyer, the exact amount of which
will be difficult to ascertain, and that the remedies at law for any such breach
will be inadequate. Accordingly, Seller agrees that if Seller breaches any of
the covenants contained in this Section 8.4, in addition to any other remedy
that may be available at law or in equity, Buyer shall be entitled to specific
performance and injunctive relief, without posting bond or other security and
Seller shall have no right or power to raise the defense of adequate remedy at
law.

8.5 Seller Confidential Information.

8.5.1 Buyer acknowledges that Seller Confidential Information (as defined below)
is valuable and proprietary to Seller and Buyer agrees not to, directly or
indirectly, use, publish, disseminate, describe or otherwise disclose any Seller
Confidential Information without the prior written consent of Seller. For
purposes of this Agreement, “Seller Confidential Information” shall mean (i) any
and all information provided by Seller to Buyer and identified by Seller as
confidential; and (ii) any and all information provided by Seller to Buyer with
respect to the Projects or the transactions contemplated hereby. Information
shall not be deemed to be Seller Confidential Information if (a) the Closing has
occurred and such information is also an Acquired Asset under this Agreement;
(b) it has become

 

25



--------------------------------------------------------------------------------

generally known or available within the industry or the public though no act or
omission of Buyer; (c) Buyer can demonstrate that, prior to disclosure in
connection with the transactions contemplated hereby, such information was
already in the possession of Buyer; (d) it was rightfully received by Buyer from
a third party who became aware of it through no act or omission of Buyer and who
is not under an obligation of confidentiality to Seller; or (e) Buyer can
demonstrate it was independently developed by employees or consultants of Buyer.

8.5.2 Buyer shall maintain any Seller Confidential Information which has been or
will be disclosed directly or indirectly to Buyer by or on behalf of Seller in
confidence by it and shall not disclose or cause to be disclosed by Buyer or any
third person without Seller’s prior express written consent; provided, however,
that Buyer may disclose Seller Confidential Information to persons who provide
financial analysis, banking, legal, accounting, or other services to Buyer in
connection with Buyer’s evaluation or implementation of the transactions
contemplated by this Agreement, provided that such persons have first been
provided with a copy of this Agreement and have been informed of the duties
required hereby.

8.5.3 Notwithstanding the preceding Section 8.5.1 and Section 8.5.2, Seller
Confidential Information may be disclosed if required by any governmental or
regulatory Authority or court or otherwise by Law or in connection with any
proceeding with the Commission; provided, however, that: (i) such Seller
Confidential Information is submitted under any and all applicable provisions
for confidential treatment; and (ii) if Buyer is permitted to do so, Seller is
given written notice of the requirement for disclosure promptly after such
disclosure is requested, so that it may take whatever action it deems
appropriate, including intervention in any proceeding and seeking a protective
order or an injunction, to prohibit such disclosure.

8.5.4 Buyer agrees that it will not make any use of any Seller Confidential
Information received pursuant to this Agreement, except in connection with the
transactions contemplated by this Agreement, unless specifically authorized to
do so in writing by Seller, and this Agreement shall not be construed as a
license or authorization to Buyer to utilize Seller Confidential Information,
except for such purpose.

8.5.5 Upon Seller’s request, Buyer shall return or destroy as promptly as
practicable, but in a period not to exceed ten (10) days, (a) all Seller
Confidential Information provided to Buyer, including, without limitation, all
copies of such Seller Confidential Information; and (b) all notes or other
documents in digital or other format in its possession or in the possession of
other persons to whom Seller Confidential Information was properly provided by
Buyer. Non-destruction of electronic copies of materials or summaries containing
or reflecting Seller Confidential Information that are automatically generated
through data backup and/or archiving systems and which are not readily
accessible by a Buyer’s business personnel shall not be deemed to violate this
Agreement, so long as the Seller Confidential Information contained in or
reflected in such electronic backup records is not disclosed or used in
violation of the other terms of this Agreement.

8.5.6 Buyer acknowledges that a breach of the covenants contained in this
Section 8.5 will cause irreparable damage to Seller and Seller’s Affiliates, the
exact amount of which will be difficult to ascertain, and that the remedies at
law for any such breach will be inadequate. Accordingly, Buyer agrees that if
Buyer breaches any of the covenants contained in this Section 8.5, in addition
to any other remedy that may be available at law or in equity, Seller and its
Affiliates shall be entitled to specific performance and injunctive relief,
without posting bond or other security.

8.6 Access to Properties, Information and Employees. Through the Closing Date,
Seller will afford to Buyer and its employees and other representatives full and
free access to the Acquired Assets

 

26



--------------------------------------------------------------------------------

and related records during normal working hours in order for Buyer to make such
due diligence investigation as it shall determine and to satisfy itself with
respect to the conditions precedent contained in Articles 3 and 4 and compliance
with the covenants in Article 5. Buyer shall maintain comprehensive general
liability insurance coverage for the activities contemplated by this
Section 8.6. Buyer shall exercise its right of access to the Acquired Assets at
its own risk and shall be responsible for, and shall defend and indemnify Seller
against, (i) injury or death to any person or damage to any property caused by
any negligent act or omission (including strict liability), or willful
misconduct of Buyer, its contractors, agents or employees in the exercise of its
access rights; and (ii) liens or other encumbrances arising from Buyer’s
activities on the Property under this Section 8.6.

8.7 Confidentiality Regarding this Agreement. The Parties each acknowledge and
agree that the terms of this Agreement shall be considered Seller Confidential
Information and Buyer Confidential Information.

8.8 Construction of Projects.

8.8.1 Buyer Construction of Projects. Subject to the obligations of Seller as
provided in the Conditions Precedent, the Project Milestones and as set forth in
Section 8.9 below, Buyer shall have the right to construct the Projects, and to
control the manner, means and timing of such construction, at its sole cost and
expense, and in its sole and absolute discretion. Without limiting the
generality of the foregoing, Buyer retains the right to purchase all of the
panels, inverters, racking, and balance of system components, and subject to the
rights of Environet pursuant to that Right of First Refusal by and between
Seller and Environet dated November 2011 with respect to providing certain
engineering, procurement and construction services with respect to the Projects,
Buyer, retains all rights to select and negotiate the labor and subcontractors
related to the installation and construction of the Projects.

8.8.2 Project Cost Increases. If prior to or concurrent with the satisfaction of
Project Milestones 1-5 for a Project, Buyer or Seller has determined a cost
increase for such Project over the per watt amount set forth for such type of
Project on the applicable Project Cost Schedule and equal to, or greater than
$.28 per watt (the “Cost Threshold”), Buyer shall have the right to terminate
the construction of such Project by written notice to Seller, unless Seller
agrees in writing to pay, fully and solely from its own account, any additional
cost above such Cost Threshold. In the event of a cost increase for a Project
over the Cost Threshold where Seller has agreed to bear such cost increase over
the Cost Threshold, such additional cost over the Cost Threshold to be paid by
Seller shall be deducted from the Project Payment to be paid pursuant to
Section 2.2.3(b), with any additional amount to be paid by Seller to Buyer
concurrent with the deadline for the Project Payment to be paid pursuant to
Section 2.2.3(b).

8.9 Seller Post-Closing Obligations. Seller shall, at its sole cost and expense,
except as set forth in this Agreement, take all commercially reasonable diligent
efforts to complete the Seller’s Conditions Precedent with respect to the
Projects, and the satisfaction of the Project Milestones and otherwise as
required in connection with the consummation of the transactions contemplated by
this Agreement, including, without limitation, for the acquisition, development,
construction, installation and completion of the Project. From and after
Closing, all Land Contracts, Interconnection Agreements, Power Purchase
Agreements, Conditional Use Permits, Permits, Permit Applications and all other
Development Documents evidencing rights, approvals or assets with respect to the
Projects shall be entered into and obtained in the name of Buyer; provided that,
where Seller is required to be identified as the Developer under the FIT
applications, Buyer shall be listed as the Project owner. Notwithstanding the
foregoing, Seller shall have no right, power or authority to enter into, modify,
amend or supplement any agreement or other binding obligation with respect to
any Project, and any documents or materials comprising any such agreement or
binding obligation shall be executed and entered into solely by Buyer, or with
the prior written consent of Buyer. With respect to each Project, Seller shall,
at its sole cost and

 

27



--------------------------------------------------------------------------------

expense, except as set forth in this Agreement, be solely responsible for all
costs of such Project until the completion of Project Milestones 1-5 for such
Project, as evidenced by the Seller Expense Schedule. In addition to completing
the Seller’s Conditions Precedent with respect to the Projects, and the
satisfaction of the Project Milestones, Seller shall further be obligated, at
its sole cost and expense, except as set forth in this Agreement, to obtain and
provide to Buyer the following with respect to the Projects:

8.9.1 Power Purchase Agreements with the FIT Program from the Utilities, with a
minimum term of twenty (20) years, and at a minimum purchase price of $0.238 US
per kWh;

8.9.2 All necessary zoning and building applications and resulting permits,
including, without limitation, all environmental, land use, building permit, and
other approvals, permits, licenses and consents required from any Authority with
respect to the construction, operation and maintenance of the Projects;

8.9.3 Interconnection Agreements with transmission studies and interconnection
cost upgrades defined, as necessary, for each Project;

8.9.4 All necessary pre-construction approvals by any Authority, completed and
commissioned by the Utility and providing the “final” sign-off and approval from
the applicable building departments;

8.9.5 All pre-COD management and maintenance of communications and relationships
with Authorities, opinion leaders, and Property owners, Utilities, and all other
third parties with oversight or influence over the Projects or the Acquired
Assets and related project management support; and

8.9.6 All non-construction project management personnel needed to complete the
Projects.

8.10 Project Status Reporting and Information. Seller shall weekly conduct a
conference call with Buyer or provide a written status update report to Buyer
detailing the status of the Conditions Precedent, Project Milestones, and other
requirements of Section 8.9 above, and the projected date that each such
requirement will be satisfied for each Project. Seller shall promptly provide to
Buyer for review, comment and approval copies of all documents, drafts,
applications, analyses and other materials which are received or sent by Seller
during the process of satisfying the Conditions Precedent, Project Milestones,
and other requirements of Section 8.9 above for each Project.

8.11 Project Covenant, Representation and Warranty. Seller hereby covenants and
agrees that as of and as a condition to notice of the satisfaction of Project
Milestones 1-5 under Section 2.2.3(b) with respect to any Project, the Project
shall have all material rights and approvals necessary to construct and operate
the Project, subject to the construction of the Project pursuant to the
applicable plans and specifications.

8.12 Land Owner Solar Systems. Pursuant to the terms of various Land Contracts,
the developer leasing or obtaining easements is obligated to construct
photovoltaic solar power systems to be owned by the landowner as consideration
for the real property rights granted thereunder. Seller agrees that it shall be
Seller’s obligation at Seller’s sole cost and expense to timely construct such
photovoltaic solar power systems in compliance with the terms and conditions of
such Land Contracts. Seller shall provide monthly written reports to Buyer
regarding the status of such projects and shall coordinate any such construction
with Buyer so as not to interfere with Buyer’s construction and development of
any Projects,

 

28



--------------------------------------------------------------------------------

8.13 Buyer and Seller Representatives. Each of Buyer and Seller shall appoint a
representative as the single responsible point of contact and sole
representative for all matters relating to this Agreement. Buyer’s initial
representative shall be James R. Pekarsky and Seller’s initial representative
shall be Pat Shudak. The actions of the appointed representative shall be deemed
the acts of the appointing party and shall be fully binding on such party. The
Parties shall vest their representatives with sufficient powers to enable them
to assume the obligations and exercise the rights of each Party, as applicable,
under this Agreement; provided that, for the avoidance of doubt, neither Owner’s
Representative nor Contractor’s Representative shall have the power or authority
to waive any material right or obligation of any Party. Either Party may change
its representative by written notice to the other party.

ARTICLE 9

ACTIONS BY SELLER AND BUYER AFTER THE CLOSING DATE

9.1 Records. Seller and Buyer agree that each will cooperate with and make
available to the other Party, during normal business hours after reasonable
advance notice, all books and records retained and remaining in existence after
the Closing Date that are necessary in connection with any Tax inquiry, claim,
audit, investigation or dispute, any litigation or investigation or any other
matter requiring any such books and records or other assistance. The Party
requesting any such books and records shall bear all of the out-of-pocket costs
and expenses (including, without limitation, reasonable attorneys’ fees)
reasonably incurred in connection with providing such books and records or other
assistance.

9.2 Survival. The representations, warranties, covenants and agreements of Buyer
and Seller shall survive until the completion of all of the Projects and the
payment of all sums owed by Buyer and Seller under this Agreement.

9.3 Indemnifications.

9.3.1 By Seller. Subject to the limitation set forth in Section 9.3.5, from and
after the Effective Date, Seller shall indemnify, defend, save and hold harmless
Buyer, its Affiliates, and their respective members, managers, shareholders,
employees, Representatives, officers, directors and agents (collectively, the
“Buyer Indemnified Parties”) from and against any and all costs, losses,
liabilities (including liabilities arising under principles of strict or joint
and several liability), damages, lawsuits, deficiencies, claims and documented
out-of-pocket expenses (whether or not arising out of third-party claims)
including reasonable attorneys’ fees and all documented out-of-pocket amounts
paid in investigation, defense or settlement of any of the foregoing
(collectively, the “Damages”) incurred in connection with or arising out of or
resulting from:

(i) any breach of any representation, warranty, covenant or agreement made by
Seller in this Agreement or any other Seller Document;

(ii) any other liability, obligation or commitment of any nature (absolute,
contingent or otherwise) arising out of the ownership or operation of the
Acquired Assets prior to the completion of Project Milestones 1-5 with respect
to each Project (including any liability arising out of Seller’s negligence or
intentional act or omission and all obligations to make payments arising under
the Land Contracts until such time);

(iii) any liability or obligations of the grantee under the Land Contracts
relating to the period prior to the completion of Project Milestones 1-5 with
respect to each Project;

 

29



--------------------------------------------------------------------------------

(iv) any liability, obligation or commitment of any nature arising out of or
related to the exercise by Seller of Seller’s obligations with respect to the
Project Milestones, Conditions Precedent or pursuant to Section 8.9;

(v) any liability arising out of Seller’s acts or omissions, including
negligence.

9.3.2 By Buyer. Subject to the limitation set forth in Section 9.3.5, from and
after the Effective Date, Buyer shall indemnify, save and hold harmless Seller,
its Affiliates, and their respective members, managers, shareholders, employees,
Representatives, officers, directors and agents (collectively, the “Seller
Indemnified Parties”) from and against any and all Damages incurred in
connection with or arising out of or resulting from:

(i) any breach of any representation, warranty, covenant or agreement made by
Buyer in this Agreement or any other Buyer Document; or

(ii) any other liability, obligation or commitment of any nature (absolute,
contingent or otherwise) arising out of the ownership or operation of the
Acquired Assets on or after the completion of Project Milestones 1-5 with
respect to each Project (including any liability arising out of Buyer’s
negligence or intentional act or omission and all obligations to make payments
arising under the Land Contracts on or after such time);

(iii) any liability or obligations of the grantee under the Land Contracts
relating to the period on or after the completion of Project Milestones 1-5 with
respect to each Project;

(iv) any liability, obligation or commitment of any nature arising out of or
related to the exercise by Buyer of Buyer’s obligations with respect to
construction in accordance with, or pursuant to, Section 8.8.1; or

(v) any liability arising out of Buyer’s acts or omissions, including
negligence.

9.3.3 Defense of Claims. If any action or proceeding (including any governmental
investigation or inquiry) shall be brought or asserted or threatened to be
brought or asserted against an indemnified party in respect of which an
indemnity may be sought from an indemnifying party, such indemnified party shall
notify the indemnifying party in writing as promptly as practicable (and in any
event within ten (10) Business Days after the service of the citation or
summons); provided, however, that the failure of the indemnified party to give
timely notice hereunder shall relieve the indemnifying party of its
indemnification obligations hereunder only if, and only to the extent that, such
failure caused the Damages for which the indemnifying party is obligated to be
greater than they would have been had the indemnified party given timely notice.
The indemnifying party shall have the right to assume the defense of such action
or proceeding, including through the retention of counsel reasonably
satisfactory to the indemnified party, by notifying the indemnified party within
ten (10) Business Days after receipt of the indemnified party’s written notice.
The indemnified party shall have the right to participate in the defense of such
action or proceeding at its sole cost and expense; provided, however, that the
indemnifying party shall be liable to the extent provided under this Article 9
for all reasonable costs and expenses of defending such action or proceeding
incurred by the indemnified party, including reasonable fees and disbursements
of counsel, if (i) the indemnifying party fails to assume the defense of such
action or proceeding in accordance with the preceding sentence; or (ii) the
named parties to any such action or proceeding (including any impleaded parties)
include both such indemnified party and the indemnifying party, and such
indemnified party shall have been advised by counsel that there may be one or
more legal

 

30



--------------------------------------------------------------------------------

defenses available to such indemnified party that are different from or
additional to those available to the indemnifying party (in which case, if such
indemnified party notifies the indemnifying party in writing that it elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such action
or proceeding on behalf of such indemnified party). The indemnifying party shall
not be liable for any settlement of any such action or proceeding affected
without its written consent (not to be unreasonably withheld). The indemnified
party shall not be required to consent to the settlement of any action or
proceeding if such settlement involves anything other than the payment of money
by the indemnifying party in full settlement of such action or proceeding.

9.3.4 Further Assurances. Each of the Parties hereto shall use commercially
reasonable efforts to take all action and to do all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement.

9.3.5 Limitation on Indemnification. Notwithstanding any indemnification
provision in this Agreement to the contrary, any indemnification obligations of
Seller with respect to any Buyer Indemnified Parties provided for in this
Agreement and any indemnification obligations of Buyer with respect to any
Seller Indemnified Parties provided for in this Agreement shall in all cases be
subject to, and shall be limited by, any express limitations of liability and
non-recourse provisions set forth in this Agreement.

ARTICLE 10

DEFAULT; TERMINATION; LIMITATIONS ON LIABILITY

10.1 Pre-Closing Default. Buyer and Seller agree that in the event that Closing
fails to occur, this Agreement shall terminate and neither party shall have any
further obligations to the other.

10.2 Post-Closing Default.

10.2.1 Events of Default

(a) Seller Default. If (i) Seller fails to comply timely and in all material
respects with any of Seller’s covenants, terms, conditions or obligations
contained in this Agreement to be completed or complied with following Closing,
upon not less than thirty (30) days’ prior written notice by Buyer to Seller, if
such breach or failure is not cured within such 30-day period and, in the case
of an Other Seller Default, such breach or failure has a Material Adverse
Effect; (ii) any representation or warranty made by Seller in this Agreement, or
any other document furnished by Seller in connection with this Agreement, shall
prove to have been false or misleading in any material respect when so made or
deemed made and, in the case of an Other Seller Default, such false or
misleading representation or warranty has a Material Adverse Effect, or (iii) an
assignment after Closing for the benefit of Seller’s creditors occurs or Seller
consents to the appointment of a trustee or receiver or the filing by or against
Seller of any petition or proceeding occurs under any bankruptcy or insolvency
law, and in the case of a filing against Seller, such petition or proceeding is
not dismissed within sixty (60) days of its initial filing (each a “Seller Event
of Default”). The parties agree that no event, action or circumstance can give
rise to or constitute a Seller Event of Default unless that event, action or
circumstance also gives rise to or constitutes either an Other Seller Default, a
Project Default or a Program Default.

(b) Buyer Default. If (i) Buyer fails to comply timely and in all material
respects with any of Buyer’s covenants, terms, conditions or obligations
contained in this Agreement to be completed or complied with following Closing,
upon not less than thirty (30) days’ prior written notice by Seller to Buyer, if
such breach or failure is not cured by Buyer within such 30-day period; (ii) any

 

31



--------------------------------------------------------------------------------

representation or warranty made by Buyer in this Agreement, or any other
document furnished by Buyer in connection with this Agreement, shall prove to
have been false or misleading in any material respect when so made or deemed
made, or (iii) an assignment after Closing for the benefit of Buyer’s creditors
occurs or Buyer consents to the appointment of a trustee or receiver or the
filing by or against Buyer of any petition or proceeding occurs under any
bankruptcy or insolvency law, and in the case of a filing against Seller, such
petition or proceeding is not dismissed within sixty (60) days of its initial
filing (each a “Buyer Event of Default”).

10.2.2 Rights and Remedies.

(a) Seller’s Default; Buyer’s Remedies. In the event of a Seller Event of
Default, Buyer shall have the following remedies, as applicable:

(1) Non-Project Default and Non-Program Default. In the event of a Seller Event
of Default that is not a Project Default or a Program Default (an “Other Seller
Default”), Buyer as its sole and exclusive remedy shall be entitled to shall be
entitled to offset against the then unpaid remaining portion of the Purchase
Price any actual damages arising solely and directly from such Other Seller
Default ; provided, however, that Buyer only shall be entitled to such an offset
once actual damages for all Other Seller Defaults, in the aggregate, exceed
$10,000 (the “Damage Collar”), at which point Buyer shall be able to offset the
actual damages over and above the Damage Collar in the manner set forth above.

(2) Project Default. In the event of a Seller Event of Default that is a Project
Default, Buyer shall have the following remedies, as applicable:

(i) For a Project Default that occurs before the satisfaction of Project
Milestones 1-5 in connection with a Project, there shall be no remedy. In such
event, Seller may request that Buyer re-assign and transfer the related Project
back to Seller, at Buyer’s election and Seller’s expense

(ii) For a Project Default that occurs after the satisfaction of Project
milestones 1-5 but before the satisfaction of Project Milestone 6, Buyer as its
sole and exclusive remedy shall be entitled to an offset (as set forth below)
for repayment of any verifiable and non-recoverable out-of-pocket expenses
directly incurred in connection with such Project, including any Project
Payment, EPC Costs, or other non-recoverable costs paid or incurred in
connection with such Project. Buyer shall have the right to offset such expenses
against all Project Payments (for the subject Project or any other Project)
currently held in or subsequently deposited to the Escrow Account.

(3) Program Default. In the event of a Seller Event of Default that is a Program
Default, Buyer as its sole and exclusive remedies shall be entitled to
(i) notify the Escrow Agent in writing (with a copy to Seller) to cease making
Cash Advances as a result of the Program Default, (ii) instruct the Escrow Agent
to return any remaining balance in the Escrow Account to the Buyer, to which
Seller will consent, (iii) upon written notice to Seller, to increase Seller’s
rate of recovery of the Cash Advance from the Purchase Price under
Section 2.2.2(d) from $0.50 for each

 

32



--------------------------------------------------------------------------------

$1.00 of Purchase Price due to Seller for the 75% portion of the Project
Payment, up to $1.00 for each $1.00 of Purchase Price for the 75% portion of the
Project Payment due to Seller, and (iv) Seller shall release all remaining
Projects and Acquired Assets from, and terminate, the Security Agreement;
provided, however, that Seller shall retain any rights asserted against the
Security Agreement prior to such termination. In the event of a Seller Event of
Default that is a Program Default, then for all related and underlying Project
Defaults where the Project already had satisfied Project Milestones 1-5, but
prior to the satisfaction of Project Milestone 6, Buyer shall additionally be
entitled to an offset (as set forth below) for repayment of any verifiable and
non-recoverable out-of-pocket expenses directly incurred in connection with such
Projects, including any Project Payment, EPC Costs, or other non-recoverable
costs paid or incurred in connection with such Projects. Buyer shall have the
right to offset such expenses against all Project Payments (for the subject
Project or any other Project) currently held in or subsequently deposited to the
Escrow Account.

It is the intent of the parties that in all cases, subject to the terms and
limitations set forth above in this Section 10.2.2(a), that Buyer’s remedies
upon a Seller Event of Default shall be limited to Seller’s interest in the
Acquired Assets, the Projects and the unfunded portion of the Purchase Price. In
no event shall Seller be personally liable to Buyer for any Seller Event of
Default or for reimbursement of any portion of the Purchase Price actually paid
to or for the benefit of Seller.

(b) Buyer Default; Seller’s Remedies. In the event of a Buyer Event of Default
Seller as its sole and exclusive remedies shall be entitled to (i) terminate
this Agreement, in which event Buyer shall cooperate fully and at no additional
cost to Seller in effecting the re-conveyance back to Seller (or any nominee of
Seller) of all of the Acquired Assets relating to Projects for which the
Purchase Price has not been paid or is not escrowed subject to the terms of this
Agreement (and any additions thereto arising after the Closing, and further
provided that after Closing, Buyer also shall effect the re-conveyance to Seller
in the manner required in this paragraph of any Projects for which Purchase
Price was escrowed at Closing, but was not thereafter paid in full to Seller, as
and when required under this Agreement promptly upon the timely failure to pay
such sums) pursuant to documentation in form and substance reasonably
satisfactory to Seller; and (ii) without limiting Buyer’s obligation to reconvey
the Acquired Assets in the manner set forth in the preceding item (i), foreclose
on the Acquired Assets of the Projects that remain subject to the Security
Agreement. Notwithstanding the foregoing, Buyer shall have a right to recover,
solely from the Proceeds of the Projects and not from any other assets of
Seller, its outstanding Cash Advance balance, provided that such right shall be
unsecured and shall be fully subordinate to Seller’s right to complete or sell
the Projects and to recover all of Seller’s costs and expenses for the Projects
and all other actual damages incurred by Seller as a result of the Buyer Event
of Default. Notwithstanding the foregoing, (a) Buyer’s right to recover the
Seller Fee portion of the Cash Advance shall not be subordinated to Seller’s
right to recover costs and expenses for the Projects and (b) with regard to the
subordinated portion of the Cash Advance, Seller shall pay all proceeds from
Projects, whether from the completion, ownership, operation, lease, sale, or
otherwise (“Proceeds”), after recovery of Seller’s costs and expenses and actual
damages, to Buyer until such time as the outstanding Cash Advance balance has
been paid in full.

10.2.3 Termination Events. This Agreement shall terminate:

(a) by the mutual written consent of Buyer and Seller;

 

33



--------------------------------------------------------------------------------

(b) by Buyer, upon written notice to Seller of such termination, in the event of
an uncured Seller Event of Default as provided in Section 10.1, an Other Seller
Default as provided in Section 10.2.2(a)(1), or a Program Default as provided in
Section 10.2.2(a)(3) above;

(c) by Seller, upon written notice to Buyer of such termination, in the event of
an uncured Buyer Event of Default as provided in either Section 10.1 or
10.2.2(b) above.

10.2.4 Effect of Termination.

(a) In the event of any termination of this Agreement as provided in
Section 10.2, this Agreement shall forthwith become wholly void and of no
further force and effect and, except as set forth in this Agreement, there shall
be no liability on the part of Buyer or Seller. Notwithstanding the foregoing,
no such termination shall serve to release any Party from any liability
(including any such liability under Section 9.3) with respect to any breach of
its duties and obligations hereunder prior to such termination, provided that
each of the Parties hereto shall use take all action and to do all things
necessary, proper or advisable to consummate and make effective the rights and
remedies contemplated by this Agreement.

(b) Notwithstanding the foregoing, Section 8.4 (Buyer Confidential Information)
and Section 8.5 (Seller Confidential Information) shall survive the termination
of this Agreement for a period of one year from the date on which such
termination occurs.

(c) EXCEPT WITH RESPECT TO THIRD-PARTY CLAIMS, NEITHER PARTY SHALL BE LIABLE FOR
ANY LOST OR PROSPECTIVE PROFITS AND IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
ANY OTHER PUNITIVE, EXEMPLARY, CONSEQUENTIAL, INCIDENTAL OR INDIRECT LOSSES OR
DAMAGES (IN TORT, CONTRACT OR OTHERWISE) UNDER OR IN RESPECT TO THIS AGREEMENT
OR ANY OTHER BUYER DOCUMENT OR SELLER DOCUMENT OR FOR ANY FAILURE OF PERFORMANCE
RELATED HERETO, HOWSOEVER CAUSED.

ARTICLE 11

DISPUTE RESOLUTION

11.1 Step Negotiations. The Parties shall attempt in good faith to resolve all
disputes arising out of or relating to this Agreement or any of the transactions
contemplated hereby promptly by negotiation, as set forth herein. Either Party
may give the other party written notice of any such dispute not resolved in the
normal course of business. Executives of both Parties at levels one level above
the Project personnel who have previously been involved in the dispute shall
meet at a mutually acceptable time and place within ten (10) days after delivery
of such notice, and thereafter as often as they reasonably deem necessary, to
exchange relevant information and to attempt to resolve the dispute. If the
matter has not been resolved within thirty (30) days from the referral of the
dispute to such executives, or if no meeting of such executives has taken place
within fifteen (15) days after such referral, either Party may initiate
mediation as provided herein. If a Party intends to be accompanied at a meeting
by an attorney, the other Party shall be given at least three (3) Business Days’
notice of such intention and may also be accompanied by an attorney. All
negotiations pursuant to this clause are confidential and shall be treated as
compromise and settlement negotiations for purposes of the Federal Rules of
Evidence and state rules of evidence. Each Party will bear its own costs for
this dispute resolution phase.

11.2 Mediation. In the event that any dispute arising out of or relating to this
Agreement or any of the transactions contemplated hereby is not resolved in
accordance with the procedures set forth in Section 11.1, such dispute shall be
submitted to a mediator or mediation group that is qualified to mediate

 

34



--------------------------------------------------------------------------------

this type of dispute. The mediation shall take place at a mutually agreed upon
location in metropolitan San Francisco, California, unless otherwise agreed to
by the Parties. If the mediation process has not resolved the dispute within
thirty (30) days of the submission of the matter to mediation or within such
longer period as the Parties may agree to, the dispute shall be decided by
arbitration as set forth below. Each Party will bear its own costs for this
dispute resolution phase.

11.3 Binding Arbitration. All claims, disputes and other matters in question not
resolved by mediation between the Parties to the Agreement arising out of or
relating to this Agreement or any of the transactions contemplated hereby shall
be decided by binding arbitration by the American Arbitration Association or by
a mutually agreed upon arbitrator. The arbitration shall take place in San
Francisco, California and shall be conducted in accordance with the American
Arbitration Association Commercial Industry Arbitration Rules then obtaining or
a mutually agreed upon set of arbitration rules. This agreement to arbitrate and
any other agreement or consent to arbitrate entered into in accordance herewith
will be specifically enforceable under the prevailing arbitration law of any
court having jurisdiction. Notice of demand for arbitration must be filed in
writing with the other Party to the Agreement and with the AAA or other mutually
agreed to arbitrator. The demand must be made within a reasonable time after the
dispute has arisen. In no event may the demand for arbitration be made if the
institution of legal or equitable proceedings based on such dispute is barred by
the applicable statute of limitations. If the total dispute, exclusive of
interest and arbitration costs, does not equal or exceed one million dollars,
the arbitration shall be heard by one neutral arbitrator. If the total dispute
equals or exceeds one million dollars, then the arbitration shall be heard by
three neutral arbitrators. Any arbitration may be consolidated with any other
arbitration proceedings. Either Party may join any other interested parties. The
award of the arbitrator(s) shall be binding and specifically enforceable in a
court of competent jurisdiction. Each Party will bear its own costs for this
dispute resolution phase.

ARTICLE 12

MISCELLANEOUS

12.1 Payment Instructions. All amounts under this Agreement which are payable to
Seller shall be made by Buyer to Seller by ACH in accordance with the terms of
this Agreement, unless alternative instructions are provided by Seller to Buyer
in writing on or before the date for such payment. All amounts under this
Agreement which are payable to Buyer shall be made by Seller to Buyer by ACH in
accordance with the terms of this Agreement, unless alternative instructions are
provided by Buyer to Seller in writing on or before the date for such payment.

12.2 Assignment. Neither Party may assign any of its rights or obligations under
this Agreement without the prior written consent of the other Party.
Notwithstanding anything to the contrary, the Buyer may assign this Agreement or
its rights with respect to the Acquired Assets comprising any Project to one or
more affiliated Special Purpose Entities.

 

35



--------------------------------------------------------------------------------

12.3 Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement, including, without limitation,
all documents delivered pursuant to this Agreement shall be in writing and shall
be deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method; the day after it is sent, if sent for next day delivery to a domestic
address by recognized overnight delivery service (e.g., Federal Express or UPS);
and upon receipt, if sent by certified or registered mail, return receipt
requested. In each case notice shall be sent to:

 

If to Seller:    Pat Shudak                  Managing Member                 
Solar Hub Utilities, LLC                  2937 Kalakaua Avenue #23              
   Honolulu, HI 96815                  Email: pshudak@sehsolar.com              
with copies to:    Quarles & Brady LLP                  Renaissance Square One  
               Two North Central Avenue                  Phoenix, Arizona
85004-2391                  Attention: Robert S. Bornhoft                 
Facsimile: (602) 420-5172                  Telephone: (602) 230-5576           
      Email: bob.bornhoft@quarles.com               If to Buyer:    Solar Power,
Inc.                  2240 Douglas Blvd., Suite 200                  Roseville,
CA 95661                  Attention: Stephen Kircher                  Facsimile:
(916) 770-8194                  Telephone: (916) 770-8100                 
Email: skircher@spisolar.com               with copies to:    Solar Power, Inc,
                 201 California Street, Suite 1250                  San
Francisco, CA 94111                  Attention: Jim Pekarsky                 
Facsimile:                  Telephone:                  Email:
JPekarsky@spisolar.com               and with copies to:   
Weintraub Genshlea Chediak Tobin & Tobin                  400 Capitol Mall,
Suite 1100                  Sacramento, CA 95814                  Attention:
David C. Adams                  Facsimile: (916) 446-1611                 
Telephone: (916) 558-6000                  Email: dadams@weintraub.com        
     

or to such other place and with such other copies as a Party may designate as to
itself by written notice to the other Party.

12.4 Choice of Law; Consent to Jurisdiction; Service of Process.

12.4.1 This Agreement shall be construed, interpreted and the rights of the
Parties determined in accordance with the Laws of the State of California
without reference to its choice of law provisions.

 

36



--------------------------------------------------------------------------------

12.4.2 Subject to Article 11, the Parties hereto hereby irrevocably submit to
the jurisdiction of the federal or state courts of California for any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby. Each Party hereby irrevocably waives, to the fullest extent
permitted by applicable Law, any objection which it may now or hereafter have to
the laying of venue of any such dispute brought in such court or any defense of
inconvenient forum.

12.4.3 Each of the Parties hereto hereby consents to process being served by the
other Party to this Agreement in any arbitration, action or proceeding of the
nature specified in Article 11 or Section 12.4.2 by mailing of a copy thereof in
accordance with the provisions of Section 12.3 hereof.

12.5 Entire Agreement. This Agreement and all exhibits and schedules hereto and
any other written agreements entered into in connection herewith shall
constitute the entire understanding of the Parties as to the subject matter
hereof and thereof and supersede all prior and contemporaneous agreements,
understandings, negotiations, and discussions of the parties, whether oral or
written, and there are no warranties, representations, or other agreements
between the parties or on which any of the parties have relied in connection
with the subject matter hereof, except as specifically set forth in this
Agreement.

12.6 Amendments and Waivers. No amendment, supplement, modification, waiver, or
termination of this Agreement shall be binding, unless executed in writing by
the party to be bound thereby. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision of
this Agreement, whether or not similar, nor shall such waiver constitute a
continuing waiver, unless otherwise expressly provided.

12.7 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but which
together shall constitute a single document. Signatures transmitted by facsimile
shall be binding; provided, however, that any person transmitting his or her
signature by facsimile shall promptly send an original signature to the other
parties in accordance with Section 12.3. If a facsimile signature is used for
purposes of executing this Agreement, then the party executing by facsimile
shall also promptly send an original signature to Escrow Holder.

12.8 Expenses. Except as otherwise specified herein, each Party hereto shall pay
its own legal, accounting, out-of-pocket and other expenses incident to this
Agreement and to any action taken by such party in preparation for carrying this
Agreement into effect.

12.9 Attorneys’ Fees and Expenses. In the event any of the parties shall
commence legal proceedings for the purpose of enforcing any provision or
condition hereof, or by reason of any breach arising under the provisions
hereof, then the successful party in such proceeding shall be entitled to court
costs and reasonable attorneys’ fees to be determined by the Court or referee.
Without limiting the generality of the foregoing, the prevailing party shall be
entitled to recover its attorneys’ fees and other legal expenses incurred in
connection with a bankruptcy or other insolvency-related proceeding of the other
party (and including such fees and expenses incurred in efforts, whether
successful or not, to obtain adequate protection, annulment, modification or
termination of the automatic stay).

12.10 Invalidity. In the event that any one or more of the provisions contained
in this Agreement or in any other instrument referred to herein (other than a
requirement to make payments hereunder), shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, then to the maximum extent
permitted by Law, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement or any other such instrument.

 

37



--------------------------------------------------------------------------------

12.11 Legal Representation of the Parties. The parties negotiated this Agreement
with the benefit of legal representation, and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation hereof.

12.12 Titles. The titles, captions or headings of the Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.

12.13 Burden and Benefit. This Agreement shall be binding upon and shall inure
to the benefit of, the Parties hereto and their respective successors and
permitted assigns. The Buyer Indemnified Parties and Seller Indemnified Parties
shall be third party beneficiaries of this Agreement and shall be entitled to
indemnification, with full rights of enforcement as though each such person was
a signatory to this Agreement. Except as provided in this Section, there shall
be no third party beneficiaries of this Agreement.

12.14 Cumulative Remedies. Except as otherwise provided in this Agreement to the
contrary, all rights and remedies of either Party hereto are cumulative of each
other and of every other right or remedy such Party may otherwise have at law or
in equity, and the exercise of one or more rights or remedies shall not
prejudice or impair the concurrent or subsequent exercise of other rights or
remedies.

12.15 No Partnership or Joint Venture. The Parties hereto do not intend to
create a partnership or joint venture by virtue of this Agreement. No Party
shall owe any fiduciary duty to any other Party by virtue of this Agreement or
any other Seller Document or Buyer Document or otherwise.

12.16 No Merger. This Agreement is a fully integrated complete agreement and is
not merged with or extinguished by any other agreement.

12.17 Public Announcements. Neither Party may issue any public announcement or
other statement with respect to this Agreement or the transactions contemplated
hereby, without the prior consent, which shall not be unreasonably withheld or
delayed, of the other Party, unless required by applicable Law, order of a court
of competent jurisdiction; provided, however, that any Party or its Affiliates
may make any public disclosure it believes in good faith and upon advice of
counsel is required by applicable Law or stock market rule without the consent
of (but with notice to) the other Party.

[SIGNATURE PAGE FOLLOWS]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on their respective behalf, by their respective officers thereunto duly
authorized, all as of the day and year first above written.

 

SELLER:     BUYER: SOLAR HUB UTILITIES, LLC     SOLAR POWER, INC.   a Hawaii
limited liability company       a California corporation By:  

/s/ Pat Shudak

    By:  

/s/ Alan M. Lefko

Name:   Pat Shudak     Name:   Alan M. Lefko Title:   Manager     Title:   Vice
President Finance

[SIGNATURE PAGE TO

SOLAR DEVELOPMENT ACQUISITION AND SALE AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 6.13

SOLAR DATA



--------------------------------------------------------------------------------

Schedule 6.13

Solar Reports

The Solar Reports, including PV Watts Calculation for each Project, is located
in DropBox.

Each PV Watts Calculation is contained within the body of the “Presentation
Folder” PDF Document for each Project.



--------------------------------------------------------------------------------

SCHEDULE 6.14

LIST OF PERMITS AND PERMIT APPLICATIONS

TO BE ASSIGNED AT CLOSING



--------------------------------------------------------------------------------

SOLAR HUB UTILITIES   HECO-OAHU SCHEDULE 6.14   Permits and Permit Applications
  APP
NO.   SIZE
kW
AC   PROJECT
NAME   TMK   INSTALL ADDRESS   CITY   ZIP
CODE   IBP
APP NO.   BUILDING
PERMIT APP NO.   BUILDING
PERMIT
NO.   PERMIT
ISSUED 101
1   500   HARC
CARPORT   9-2-001-011   94-340
Kunia Rd   Waipahu   96797   2011/IBP09236   BPA A2011-
10-0074   TBD   TBD 101
2   500   KVTHC LOT 7   9-2-005-023   92-1700
Kunia Rd   Wahiawa   96786   2011/IBP09241   BPA A2011-
10-0087   TBD   TBD 101 3   500   THURSTON 1   6-2-002-003   0 Kamehameha Hwy  
Haleiwa   96712   2011/IBP09320   BPA A2011-
10-0422   TBD   TBD 101 4   500   GINELLA 1-
Kawailoa   6-1-005-020   62-194
Kawailoa Rd   Haleiwa   96712   2011/IBP09445   BPA A2011-
10-0172   TBD   TBD 101 9   500   TROPIC
LAND 010   8-7-010-010   87-1233
Hakimo Rd   Waianae   96792   2011/IBP09558   BPA A2011-
10-0186   TBD   TBD 101 13   198   WONG-
Punaluu   5-3-009-093   0000
Puhuli St   Hauula   96717   2011/IBP09439   BPA A2011-
10-0429   TBD   TBD 101 14   500   TROPIC
LAND 006   8-7-010-006   87-1239
Hakimo Rd   Waianae   96792   2011/IBP11814   BPA A2011-
12-0216   TBD   TBD 101 18   250   965
Kamilonui   3-9-019-015   965
Kamilonui Place   Honolulu   96825   2011/IBP09433   BPA A2011-
12-1223   TBD   TBD 101 19   500   PLATEAU LOOKOUT   5-8-002-004   58-378
Kam Highway   Haleiwa   96712   2011/IBP11810   BPA A2011-
11-1895   TBD   TBD 101 28   500   KAUKONAHUA RIDGE   6-5-001-043   0000
Kaukonahua Rd   Waialua   96791   2011/IBP12072   BPA A2011-
12-1137   TBD   TBD 101 31   500   KULAAUPUNI   8-7-003-008   87-204 Kulaaupuni
St   Waianae   96792   2011/IBP12216   BPA A2011-
12-1029   TBD   TBD 101 33   500   KAALA
VIEW   6-5-001-033   0000
Kaukonahua Rd   Waialua   96791   2011/IBP13143   BPA A2011-
12-1310   TBD   TBD 101 36   500   KAALA
LAND   6-5-001-010   65-670 A Kaukonahua Rd   Wahiawa   96786   2011/IBP13146  
BPA A2012-
04-2849   TBD   TBD 101 95   500   KUWALE ROAD   8-6-007-002   86-335
Kuwale Road   Waianae   96792   2011/IBP13141   BPA A2012-
04-2847   TBD   TBD 101 45   260   OLOMANA GOLF LINKS   4-1-013-010   41-1801
Kalanianaole Hwy   Waimanalo   96795   2011/IBP15407   BPA A2011-
12-1300   TBD   TBD 101 92   500   WAIANAE VALLEY   8-5-004-031   85-1330
Waianae Valley Rd   Waianae   96792   2011/IBP13652   BPA A2012-
05-0625   TBD   TBD 101 49   250   958
Kamilonui   3-9-019-011   958
Kamilonui Place   Honolulu   96825   2011/IBP14020   BPA A2012-
05-1398   TBD   TBD 101 50   250   968
Kamilonui   3-9-019-012   968
Kamilonui Place   Honolulu   96825   2011/IBP14021   BPA A2012-
05-1393   TBD   TBD 101 51   250   905
Kamilonui   3-9-019-021   905
Kamilonui Place   Honolulu   96825   2011/IBP14022   BPA A2012-
05-1391   TBD   TBD 101 52   250   898
Kamilonui   3-9-019-005   898
Kamilonui Place   Honolulu   96825   2011/IBP14023   BPA A2012-
05-1384   TBD   TBD SOLAR HUB UTILITIES   HECO-OAHU SCHEDULE 6.14   Permits and
Permit Applications   APP
NO.   SIZE
kW
AC   PROJECT
NAME   TMK   INSTALL ADDRESS   CITY   ZIP
CODE   IBP
APP NO.   BUILDING
PERMIT APP NO.   BUILDING
PERMIT
NO.   PERMIT
ISSUED 101 53   250   908
Kamilonui   3-9-019-006   908
Kamilonui Place   Honolulu   96825   2011/IBP14024   BPA A2012-
05-1381   TBD   TBD 101 54   250   948
Kamilonui   3-9-019-010   948
Kamilonui Place   Honolulu   96825   2011/IBP14025   BPA A2012-
05-1373   TBD   TBD 101 55   250   918
Kamilonui   3-9-019-007   918
Kamilonui Place   Honolulu   96825   2011/IBP14027   BPA A2012-
05-1341   TBD   TBD 101 56   250   928
Kamilonui   3-9-019-008  

928

Kamilonui Place

  Honolulu   96825   2011/IBP14028   BPA A2012-
05-1347   TBD   TBD 101 57   250   978
Kamilonui   3-9-019-013  

978

Kamilonui Place

  Honolulu   96825   2011/IBP14029   BPA A2012-
05-1399   TBD   TBD 101 58   250   975
Kamilonui   3-9-019-014  

975

Kamilonui Place

  Honolulu   96825   2011/IBP14030   BPA A2012-
05-1329   TBD   TBD 101 59   500   925
Kamilonui   3-9-019-019  

925

Kamilonui Place

  Honolulu   96825   2011/IBP14026   BPA A2012-
05-1338   TBD   TBD 101 60   500   895
Kamilonui   3-9-019-022  

895

Kamilonui Place

  Honolulu   96825   2011/IBP14019   BPA A2012-
05-1288   TBD   TBD 101 79   500   Kipapa   9-4-005-052  

94-500

Kam Highway

  Mililani   96789   2011/IBP14232   BPA A2012-
05-1204   TBD   TBD 101 85   500   California Av
Lot 1   7-5-011-001  

1818

California Avenue

  Wahiawa   96786   2011/IBP14697   BPA A2012-
05-1186   TBD   TBD 101 87   500   Peterson
Lot 1   9-4-005-010  

94-500 C

Kam Highway

  Mililani   96789   2011/IBP14699   BPA A2012-
05-1197   TBD   TBD 101 89   500   Kawiwi 1   8-5-034-014  

87-1038

Kawiwi Way

  Waianae   96792   2011/IBP14767   BPA A2012-
05-1202   TBD   TBD 101 91   500   Chen Farms   8-5-004-019  

85-1490 Waianae

Valley Rd

  Waianae   96792   2011/IBP15118   BPA A2012-
05-0644   TBD   TBD 101 97   500   Kamilonui
945   3-9-019-017  

945

Kamilonui Place

  Honolulu   96825   2011/IBP15232   BPA A2012-
05-1350   TBD   TBD 101 98   500   Kamilonui
955   3-9-019-016  

955

Kamilonui Place

  Honolulu   96825   2011/IBP15231   BPA A2012-
05-1356   TBD   TBD 101 99   500   Kamilonui
915   3-9-019-020  

915

Kamilonui Place

  Honolulu   96825   2011/IBP15228   BPA A2012-
05-1354   TBD   TBD 101 100   500   Kamilonui
855   3-9-019-024  

855

Kamilonui Place

  Honolulu   96825   2011/IBP15229   BPA A2012-
05-1334   TBD   TBD 101 101   500   Kamilonui
865   3-9-019-023  

865

Kamilonui Place

  Honolulu   96825   2011/IBP15227   BPA A2012-
05-1343   TBD   TBD 101 102   500   Costa   8-6-005-008   86-344 A
Kuwale Road   Waianae   96792   2011/IBP15221   BPA A2012-
05-0640   TBD   TBD 101 103   500   Hawaii Kai   3-9-019-025  

7460

Hawaii Kai Dr

  Honolulu   96825   2011/IBP15536   BPA A2012-
05-1365   TBD   TBD



--------------------------------------------------------------------------------

SOLAR HUB UTILITIES

SCHEDULE 6.14

Permits and Permit Applications

   HELCO-BIG ISLAND (KONA) APP
NO.    SIZE
kW
AC    PROJECT
NAME    TMK    INSTALL
ADDRESS    CITY    ZIP
CODE    To SEARCH
for PERMIT,
USE TMK    BUILDING
PERMIT
APP NO.    BUILDING
PERMIT
NO.    PERMIT
ISSUED

50

18

   250    Kona 1    9-2-190-061    Maikai Blvd    Ocean View    96704   
9-2-190-061    B2011-3983K    B2012-0138K    2/13/2012

50

19

   250    Kona 2    9-2-191-047    Maikai Blvd    Ocean View    96704   
9-2-191-047    B2011-3992K    B2012-0128K    2/10/2012

50

20

   250    Kona 3    9-2-187-018    Kahili Blvd    Ocean View    96704   
9-2-187-018    B2011-3991K    B2012-0154K    2/15/2012

50

21

   250    Kona 4    9-2-188-020    Lanikai Drive    Ocean View    96704   
9-2-188-020    B2011-3990K    B2012-0386K    4/18/2012

50

22

   250    Kona 5    9-2-191-034    Alii Blvd    Ocean View    96704   
9-2-191-034    B2011-3989K    B2012-0150K    2/15/2012

50

23

   250    Kona 6    9-2-186-038    Kahili Blvd    Ocean View    96704   
9-2-186-038    B2011-3988K    B2012-0152K    2/15/2012

50

24

   250    Kona 7    9-2-193-049    Kona Kai Blvd    Ocean View    96704   
9-2-193-049    B2011-3987K    B2012-0153K    2/15/2012

50

25

   250    Kona 8    9-2-192-024    Alii Blvd    Ocean View    96704   
9-2-192-024    B2011-3986K    B2012-0137K    2/13/2012

50

26

   250    Kona 9    9-2-189-096    Maile Drive    Ocean View    96704   
9-2-189-096    B2011-3985K    B2012-0136K    2/13/2012

50

27

   250    Kona 10    9-2-187-034    Kahili Blvd    Ocean View    96704   
9-2-187-034    N/A    B2012-0149K    2/15/2012

50

28

   250    Kona 11    9-2-185-084    Prince Kuhio Blvd    Ocean View    96704   
9-2-185-084    N/A    B2012-0161K    2/16/2012

50

29

   250    Kona 12    9-2-185-051    Maile Drive    Ocean View    96704   
9-2-185-051    N/A    B2012-0162K    2/16/2012

50

30

   250    Kona 13    9-2-189-047    Maile Drive    Ocean View    96704   
9-2-189-047    N/A    B2012-0134K    2/13/2012

50

31

   250    Kona 14    9-2-185-071    Macadamia Dr    Ocean View    96704   
9-2-185-071    N/A    B2012-0388K    4/18/2012

50

32

   250    Kona 15    9-2-192-012    Alii Blvd    Ocean View    96704   
9-2-192-012    N/A    B2012-0135K    2/13/2012

50

33

   250    Kona 16    9-2-189-060    Maikai Blvd    Ocean View    96704   
9-2-189-060    N/A    B2012-0151K    2/15/2012

50

34

   250    Kona 17    9-2-185-037    Kahili    Ocean View    96704    9-2-185-037
   N/A    B2012-0387K    4/18/2012

50

35

   250    Kona 18    9-2-190-059    Maikai Blvd    Ocean View    96704   
9-2-190-059    N/A    B2012-0126K    2/10/2012

50

36

   250    Kona 19    9-2-190-010    Alii    Ocean View    96704    9-2-190-010
   N/A    B2012-0125K    2/10/2012

50

37

   250    Kona 20    9-2-191-048    Poha Drive    Ocean View    96704   
9-2-191-048    N/A    B2012-0124K    2/10/2012



--------------------------------------------------------------------------------

SOLAR HUB UTILITIES    MECO-MAUI SCHEDULE 6.14    Permits and Permit
Applications    APP
NO.    Size
kW
AC    PROJECT NAME    TMK    INSTALL ADDRESS    CITY    ZIP
CODE    TEMP. PERMIT/
BUILDING
PERMIT APP NO.    BUILDING
PERMIT NO.    PERMIT
ISSUED 61-2    250    MLP 5    4-3-004:024    0 Hui A Road    Lahaina    96761
   B T20111305    TBD    TBD 61-3    250    MLP 6    4-3-004:025    0 Hui A Road
   Lahaina    96761    B T20111307    TBD    TBD 61-5    250    MLP 10   
4-4-002:019    0 Honokowai    Lahaina    96761    B T20111319    TBD    TBD 61-6
   250    MLP 14    4-4-002:016    0 Honokowai    Lahaina    96761    B
T20111356    TBD    TBD 61-12    226    MLP 15    4-2-001:042    0 Honoapiilani
Hwy    Lahaina    96761    E 20113007
(ELECTRICAL
PERMIT)    TBD    YES 61-13    250    400 HANA Hwy    3-8-065-024    400 Hana
Hwy    Kahului    96732    E 20120012
(ELECTRICAL
PERMIT)    TBD    YES 17-1    1000    MLP 1    4-4-004:008    0 Honolua   
Lahaina    96761    B T20111309    TBD    TBD 17-2    750    MLP 7   
4-2-001:043    0 Honolua    Lahaina    96761    B T20111303    TBD    TBD



--------------------------------------------------------------------------------

SCHEDULE 6.15

LAND CONTRACTS



--------------------------------------------------------------------------------

SOLAR HUB UTILITIES    HECO-OAHU SCHEDULE 6.15    Land Contracts to be assigned
by Seller at Closing


Letters of Intent including all Extensions

   APP
NO.   

Size
kW

AC

   PROJECT
NAME    TMK    INSTALL
ADDRESS    CITY    ZIP
CODE    LOI
ORIGINAL
DROPBOX    LOI
EXTENSION
#1
DEADLINE
DROPBOX    LOI
EXTENSION
#2
DEADLINE
DROPBOX    LOI
EXTENSION
#3
DEADLINE
DROPBOX    LOI
EASEMENT
(KAMILONUI
ONLY)
DEADLINE    LEASE
EXECUTED 101
1    500    HARC CARPORT    9-2-001-011    94-340 Kunia Rd    Waipahu    96797
   7/22/2011    2/20/2012    5/31/2012    9/30/2012    N/A    101
2    500    KVTHC LOT 7    9-2-005-023    92-1700 Kunia Rd    Wahiawa    96786
   7/22/2011    2/29/2012    5/31/2012    9/30/2012       101
3    500    THURSTON 1    6-2-002-003    0000 Kamehameha Hwy    Haleiwa    96712
   8/1/2011    2/20/2012    5/31/2012    9/30/2012       12/3/2011 101
4    500    GINELLA 1 -Kawailoa    6-1-005-020    62-194 Kawailoa Rd    Haleiwa
   96712    8/22/2011    2/20/2012    5/31/2012    9/30/2012       101
9    500    TROPIC LAND 8-7-010-010    8-7-010-010    87-1233 Hakimo Rd   
Waianae    96792    LEASE    LEASE    LEASE    LEASE       3/16/2012 101
13    198    WONG -Punaluu    5-3-009-093    0000 Puhuli St    Hauula    96717
   10/24/2011    3/30/2012    7/31/2012          101
14    500    TROPIC LAND G 8-7-010-006    8-7-010-006    87-1239 Hakimo Rd   
Waianae    96792    10/17/2011    2/20/2012    5/31/2012    9/30/2012       101
18    250    965 Kamilonui    3-9-019-015    965 Kamilonui Place    Honolulu   
96825    9/20/2011    2/20/2012    5/31/2012    N/A    7/31/2012    101
19    500    PLATEAU LOOKOUT    5-8-002-004    58-378 Kam Highway    Haleiwa   
96712    9/17/2011    2/29/2012    5/31/2012    9/30/2012    N/A    101
28    500    KAUKONAHUA RIDGE    6-5-001-043    0000 Kaukonahua Rd    Waialua   
96791    10/10/2011    3/30/2012    7/31/2012          101
31    500    KULAAUPUNI    8-7-003-008    87-204 Kulaaupuni St    Waianae   
96792    9/28/2011    3/30/2012    7/31/2012          101
33    500    KAALA VIEW    6-5-001-033    0000 Kaukonahua Rd    Waialua    96791
   10/4/2011    3/30/2012    7/31/2012          101
36    500    KAALA LAND    6-5-001-010    65-670 A Kaukonahua Rd    Wahiawa   
96786    11/15/2011    5/31/2012             101
95    500    KUWALE ROAD    8-6-007-002    86-335 Kuwale Road    Waianae   
96792    11/2/2011    5/31/2012             101
45    260    OLOMANA GOLF LINKS    4-1-013-010    41 - 1801 Kalanianaole Hwy   
Waimanalo    96795    9/13/2011    3/30/2012    7/31/2012          101
92    500    WAIANAE VALLEY    8-5-004-031    85-1330 Waianae Valley Rd   
Waianae    96792    11/21/2011    5/31/2012             101
49    250    958 Kamilonui    3-9-019-011    958 Kamilonui Place    Honolulu   
96825    9/27/2011    3/30/2012    7/31/2012       7/31/2012    101
50    250    968 Kamilonui    3-9-019-012    968 Kamilonui Place    Honolulu   
96825    9/26/2011    3/30/2012    7/31/2012       7/31/2012    101
51    250    905 Kamilonui    3-9-019-021    905 Kamilonui Place    Honolulu   
96825    9/28/2011    3/30/2012    7/31/2012       7/31/2012    101
52    250    898 Kamilonui    3-9-019-005    898 Kamilonui Place    Honolulu   
96825    9/28/2011    3/30/2012    7/31/2012       7/31/2012    101
53    250    908 Kamilonui    3-9-019-006    908 Kamilonui Place    Honolulu   
96825    9/28/2011    3/30/2012    7/31/2012       7/31/2012    101
54    250    948 Kamilonui    3-9-019-010    948 Kamilonui Place    Honolulu   
96825    9/28/2011    3/30/2012    7/31/2012       7/31/2012    101
55    250    918 Kamilonui    3-9-019-007    918 Kamilonui Place    Honolulu   
96825    9/28/2011    3/30/2012    7/31/2012       7/31/2012    101
56    250    928 Kamilonui    3-9-019-008    928 Kamilonui Place    Honolulu   
96825    9/28/2011    3/30/2012    7/31/2012       7/31/2012    101
57    250    978 Kamilonui    3-9-019-013    978 Kamilonui Place    Honolulu   
96825    11/22/2011    5/31/2012          7/31/2012    101
58    250    975 Kamilonui    3-9-019-014    975 Kamilonui Place    Honolulu   
96825    11/15/2011    5/31/2012          7/31/2012    101
59    500    925 Kamilonui    3-9-019-019    925 kamilonui Place    Honolulu   
96825    9/28/2011    3/30/2012    7/31/2012       7/31/2012    101
60    500    895 Kamilonui    3-9-019-022    895 Kamilonui Place    Honolulu   
96825    9/28/2011    3/30/2012    7/31/2012       7/31/2012    101
79    500    Kipapa    9-4-005-052    94-500 Kam Highway    Mililani    96789   
12/2/2011    5/31/2012          N/A    101
85    500    California Av Lot 1    7-5-011-001    1818 California Avenue   
Wahiawa    96786    12/4/2011    5/31/2012             101
87    500    Peterson Lot 1    9-4-005-010    94-500 C Kam Highway    Mililani
   96789    12/4/2011    5/31/2012             101
89    500    Kawiwi 1    8-5-034-014    87-1038 Kawiwi Way    Waianae    96792
   12/12/2011    5/31/2012             101
91    500    Chen Farms    8-5-004-019    85-1490 Waianae Valley Rd    Waianae
   96792    12/18/2011    5/31/2012             101
97    500    Kamilonui 945    3-9-019-017    945 Kamilonui Place    Honolulu   
96825    12/23/2011    7/31/2012          7/31/2012    101
98    500    Kamilonui 955    3-9-019-016    955 Kamilonui Place    Honolulu   
96825    12/23/2011    7/31/2012          7/31/2012    101
99    500    Kamilonui 915    3-9-019-020    915 Kamilonui Place    Honolulu   
96825    12/23/2011    7/31/2012          7/31/2012    101
100    500    Kamilonui 855    3-9-019-024    855 Kamilonui Place    Honolulu   
96825    12/23/2011    7/31/2012          7/31/2012    101
101    500    Kamilonui 865    3-9-019-023    865 Kamilonui Place    Honolulu   
96825    12/23/2011    7/31/2012          7/31/2012    101
102    500    Costa    8-6-005-008    86-344 A Kuwale Road    Waianae    96792
   12/22/2011    7/31/2012          N/A    101
103    500    Hawaii Kai    3-9-019-025    7460 Hawaii Kai Dr    Honolulu   
96825    12/20/2011    7/31/2012          7/31/2012   



--------------------------------------------------------------------------------

SOLAR HUB UTILITIES   MECO—MAUI SCHEDULE 6.15  

Land Contracts to be assigned by Seller at Closing

Letters of Intent including all Extensions and Leases

 

APP

NO.

  Size
kW
AC   PROJECT
NAME   TMK   INSTALL ADDRESS   CITY   ZIP
CODE   LOI
ORIGINAL
DROPBOX   LOI
EXTENSION
#1 DEADLINE
DROPBOX   LOI
EXTENSION
#2 DEADLINE
DROPBOX   LEASE SIGNED 61


2

  250   MLP 5   4-3-004:024     Lahaina   96761   9/2/2011   2/29/2012  
5/31/2012   3/19/2012 61


3

  250   MLP 6   4-3-004:025     Lahaina   96761   9/2/2011   2/29/2012  
5/31/2012   3/19/2012 61


5

  250   MLP 10   4-4-002:019     Lahaina   96761   9/2/2011   2/29/2012  
5/31/2012   3/19/2012 16


6

  250   MLP 14   4-4-002:016     Lahaina   96761   9/2/2011   2/29/2012  
5/31/2012   3/19/2012 61


12

  226   MLP 15   4-2-001:042   Warehouse   Lahaina   96761   9/2/2011  
2/29/2012   5/31/2012   3/19/2012 61


13

  250   400 HANA Highway   3-8-065:024   400 Hana Highway   Kahului   96732  
5/3/2011   2/29/2012   5/31/2012   9/30/2012 17-


1

  1000   MLP 1   4-4-004:008     Lahaina   96761   12/28/2011   5/31/2012    
3/19/2012 17-


2

  750   MLP 7   4-2-001:043     Lahaina   96761   12/28/2011   5/31/2012    
3/19/2012



--------------------------------------------------------------------------------

SOLAR HUB UTILITIES   HELCO—KONA (Big Island) SCHEDULE 6.15  

Land Contracts to be assigned by Seller at Closing

Letters of Intent including all Extensions

 

APP

NO.

 

Size

kW

AC

 

PROJECT

NAME

  TMK   INSTALL ADDRESS   CITY  

ZIP

CODE

 

LOI

ORIGINAL

DROPBOX

 

LOI

EXTENSION #1

DEADLINE

DROPBOX

 

LOI

EXTENSION #2

DEADLINE

DROPBOX

50


18

  250   Kona 1   9-2-190-061   Maikai Blvd   Ocean View   96704   12/6/2011  
5/31/2012   9/30/2012 50


19

  250   Kona 2   9-2-191-047   Maikai Blvd   Ocean View   96704   12/6/2011  
5/31/2012   9/30/2012 50


20

  250   Kona 3   9-2-187-018   Kahili Blvd   Ocean View   96704   12/6/2011  
5/31/2012   9/30/2012 50


21

  250   Kona 4   9-2-188-020   Lanikai Drive   Ocean View   96704   12/7/2011  
5/31/2012   9/30/2012 50


22

  250   Kona 5   9-2-191-034   Alii Blvd   Ocean View   96704   12/6/2011  
5/31/2012   9/30/2012 50


23

  250   Kona 6   9-2-186-038   Kahili Blvd   Ocean View   96704   12/8/2011  
5/31/2012   9/30/2012 50


24

  250   Kona 7   9-2-193-049   Kona Kai Blvd   Ocean View   96704   12/6/2011  
5/31/2012   9/30/2012 50


25

  250   Kona 8   9-2-192-024   Alii Blvd   Ocean View   96704   12/6/2011  
5/31/2012   9/30/2012 50-


26

  250   Kona 9   9-2-189-096   Maile Drive   Ocean View   96704   12/6/2011  
5/31/2012   9/30/2012 50


27

  250   Kona 10   9-2-187-034   Kahili Blvd   Ocean View   96704   12/6/2011  
5/31/2012   9/30/2012 50
28   250   Kona 11   9-2-185-084   Prince Kuhio Blvd   Ocean View   96704  
12/6/2011   5/31/2012   9/30/2012 50
29   250   Kona 12   9-2-185-051   Maile Drive   Ocean View   96704   12/6/2011
  5/31/2012   9/30/2012 50
30   250   Kona 13   9-2-189-047   Maile Drive   Ocean View   96704   12/6/2011
  5/31/2012   9/30/2012 50
31   250   Kona 14   9-2-815-071   Macadamia Dr   Ocean View   96704   12/6/2011
  5/31/2012   9/30/2012 50
32   250   Kona 15   9-2-192-012   Alii Blvd   Ocean View   96704   12/6/2011  
5/31/2012   9/30/2012 50
33   250   Kona 16   9-2-189-060   Maikai Blvd   Ocean View   96704   12/6/2011
  5/31/2012   9/30/2012 50
34   250   Kona 17   9-2-190-059   Kahili   Ocean View   96704   12/6/2011  
5/31/2012   9/30/2012 50
35   250   Kona 18   9-2-190-059   Maikai Blvd   Ocean View   96704   12/6/2011
  5/31/2012   9/30/2012 50
36   250   Kona 19   9-2-190-010   Alii   Ocean View   96704   12/6/2011  
5/31/2012   9/30/2012 50
37   250   Kona 20   9-2-191-048   Poha Drive   Ocean View   96704   12/6/2011  
5/31/2012   9/30/2012



--------------------------------------------------------------------------------

SCHEDULE 6.16

DEVELOPMENT DOCUMENTS

Seller/Seller will deliver copies of the Development Documents for the project
to be assigned by Seller at Closing. Seller states that all of the assignable
documents necessary to complete this transaction are owned by and are the legal
property of the Seller.

The Seller will provide DropBox access to the library of Development Documents
that are in Seller’s possession (including Seller’s reasonable access) that
exist with regard to the Projects, including, but not limited to:

 

  •  

All Notices of Completion issued by the governing Utility;

 

  •  

Environmental Studies, Reports, and Permits;

 

  •  

Project Engineering;

 

  •  

Construction bids;

 

  •  

Construction Studies, Reports, and Permits (including all CAD drawings);

 

  •  

Electrical Studies, Reports, and Permits;

 

  •  

Interconnection Studies, Reports, Applications, Permits, and Approvals with the
appropriate Utility;

 

  •  

Proposed Lease Documents;

 

  •  

The Power Purchase Agreement;

 

  •  

Storm water management plan and erosion control permits;

 

  •  

Hydrology Reports and mitigation measures, if any;

 

  •  

Water well documentation and water rights;

 

  •  

Dust control Studies, Reports, and Permits;

 

  •  

Site development information, drawings, and studies to date;

 

  •  

Access Studies, Reports, and Permits;

 

  •  

Access road Studies, Reports, and Permits;

 

  •  

Temporary & Permanent fencing design;

 

  •  

Land Surveys;

 

  •  

Electrical Construction Drawings (completed by Seller and paid out of the
Purchase Price);

 

  •  

Project (homerun) information/design and drawings;

 

  •  

Utility connection information/design and drawings;

 

  •  

Grounding Grid information/design and drawings;

 

  •  

Engineering Reports and Drawings (to be completed by Seller and paid out of the
Purchase Price);

 

  •  

Geotechnical Investigation information/design and drawings;

 

  •  

PV Layout designs, area information/design, and drawings;

 

  •  

Entrance permits to public roads;

 

  •  

Reports re onsite temporary storage of spoils;

 

  •  

Insurance policies;

 

  •  

Start-up information/design and drawings;

 

  •  

Meter station information/design and drawings;

 

  •  

All local governmental approvals including approved Use Permit;

 

  •  

Title reports and copies of all exceptions to title;

 

  •  

Transmission easements, rights of way, and other rights;

 

  •  

Interconnection and related facilities easement and use agreements;

 

  •  

All other studies, reports, and drawings to date.



--------------------------------------------------------------------------------

The Seller agrees to take all steps necessary to legally assign the document
above as part of the General Assignment and Bill of Sale (collectively, the
“Development Documents”) to Buyer as a condition of the Closing.

[Note: Project specific schedules are set forth in the emails dated June 8, 2012
from Shawn Kent representing Buyer to Robert Bornhoft representing Seller]

 

2



--------------------------------------------------------------------------------

EXHIBIT A

PROJECT LIST



--------------------------------------------------------------------------------

PROJECT LIST—SOLAR HUB UTILITIES

HECO-OAHU

 

APP

NO.

   SIZE
kW AC    PROJECT NAME    TMK    INSTALL ADDRESS    CITY    ZIP
CODE 101     1    500    HARC CARPORT    9-2-001-011    94-340 Kunia Rd   
Waipahu    96797 101     2    500    KVTHC LOT 7    9-2-005-023    92-1700 Kunia
Rd    Wahiawa    96786 101     3    500    THURSTON 1    6-2-002-003    0
Kamehameha Hwy    Haleiwa    96712 101     4    500    GINELLA 1—Kawailoa   
6-1-005-020    62-194 Kawailoa Rd    Haleiwa    96712 101     9    500    TROPIC
LAND 010    8-7-010-010    87-1233 Hakimo Rd    Waianae    96792 101   13    198
   WONG—Punaluu    5-3-009-093    0000 Puhuli St    Hauula    96717 101   14   
500    TROPIC LAND 006    8-7-010-006    87-1239 Hakimo Rd    Waianae    96792
101   18    250    965 Kamilonui    3-9-019-015    965 Kamilonui Place   
Honolulu    96825 101   19    500    PLATEAU LOOKOUT    5-8-002-004    58-378
Kam Highway    Haleiwa    96712 101   28    500    KAUKONAHUA RIDGE   
6-5-001-043    0000 Kaukonahua Rd    Waialua    96791 101   31    500   
KULAAUPUNI    8-7-003-008    87-204 Kulaaupuni St    Waianae    96792 101   33
   500    KAALA VIEW    6-5-001-033    0000 Kaukonahua Rd    Waialua    96791
101   36    500    KAALA LAND    6-5-001-010    65-670 A Kaukonahua Rd   
Wahiawa    96786 101   95    500    KUWALE ROAD    8-6-007-002    86-335 Kuwale
Road    Waianae    96792 101   45    260    OLOMANA GOLF LINKS    4-1-013-010   
41-1801 Kalanianaole Hwy    Waimanalo    96795 101   92    500    WAIANAE VALLEY
   8-5-004-031    85-1330 Waianae Valley Rd    Waianae    96792 101   49    250
   958 Kamilonui    3-9-019-011    958 Kamilonui Place    Honolulu    96825
101   50    250    968 Kamilonui    3-9-019-012    968 Kamilonui Place   
Honolulu    96825 101   51    250    905 Kamilonui    3-9-019-021    905
Kamilonui Place    Honolulu    96825 101   52    250    898 Kamilonui   
3-9-019-005    898 Kamilonui Place    Honolulu    96825 101   53    250    908
Kamilonui    3-9-019-006    908 Kamilonui Place    Honolulu    96825 101   54   
250    948 Kamilonui    3-9-019-010    948 Kamilonui Place    Honolulu    96825
101   55    250    918 Kamilonui    3-9-019-007    918 Kamilonui Place   
Honolulu    96825 101   56    250    928 Kamilonui    3-9-019-008    928
Kamilonui Place    Honolulu    96825 101   57    250    978 Kamilonui   
3-9-019-013    978 Kamilonui Place    Honolulu    96825 101   58    250    975
Kamilonui    3-9-019-014    975 Kamilonui Place    Honolulu    96825 101   59   
500    925 Kamilonui    3-9-019-019    925 Kamilonui Place    Honolulu    96825
101   60    500    895 Kamilonui    3-9-019-022    895 Kamilonui Place   
Honolulu    96825 101   79    500    Kipapa    9-4-005-052    94-500 Kam Highway
   Mililani    96789 101   85    500    California Av Lot 1    7-5-011-001   
1818 California Avenue    Wahiawa    96786 101   87    500    Peterson Lot 1   
9-4-005-010    94-500 C Kam Highway    Mililani    96789 101   89    500   
Kawiwi 1    8-5-034-014    87-1038 Kawiwi Way    Waianae    96792 101   91   
500    Chen Farms    8-5-004-019    85-1490 Waianae Valley Rd    Waianae   
96792 101   97    500    Kamilonui 945    3-9-019-017    945 Kamilonui Place   
Honolulu    96825 101   98    500    Kamilonui 955    3-9-019-016    955
Kamilonui Place    Honolulu    96825 101   99    500    Kamilonui 915   
3-9-019-020    915 Kamilonui Place    Honolulu    96825 101 100    500   
Kamilonui 855    3-9-019-024    855 Kamilonui Place    Honolulu    96825 101 101
   500    Kamilonui 865    3-9-019-023    865 Kamilonui Place    Honolulu   
96825 101 102    500    Costa    8-6-005-008    86-344 A Kuwale Road    Waianae
   96792 101 103    500    Hawaii Kai    3-9-019-025    7460 Hawaii Kai Dr   
Honolulu    96825



--------------------------------------------------------------------------------

MECO-MAUI

 

APP
NO.    SIZE
kW AC    PROJECT NAME    TMK    INSTALL ADDRESS    CITY    ZIP
CODE 61-2    250    MLP 5    4-3-004:024    0 Hui A Road    Lahaina    96761
61-3    250    MLP 6    4-3-004:025    0 Hui A Road    Lahaina    96761 61-5   
250    MLP 10    4-4-002:019    0 Honokowai    Lahaina    96761 61-6    250   
MLP 14    4-4-002:016    0 Honokowai    Lahaina    96761 61-12    226    MLP 15
   4-2-001:042    0 Honoapiilani Hwy    Lahaina    96761 61-13    250    400
HANA Hwy    3-8-065-024    400 Hana Hwy    Kahului    96732 17-1    1000    MLP
1    4-4-004:008    0 Honolua    Lahaina    96761 17-2    750    MLP 7   
4-2-001:043    0 Honolua    Lahaina    96761 HELCO-BIG ISLAND (KONA) 50 18   
250    Kona 1    9-2-190-061    Maikai Blvd    Ocean View    96704 50 19    250
   Kona 2    9-2-191-047    Maikai Blvd    Ocean View    96704 50 20    250   
Kona 3    9-2-187-018    Kahili Blvd    Ocean View    96704 50 21    250    Kona
4    9-2-188-020    Lanikai Drive    Ocean View    96704 50 22    250    Kona 5
   9-2-191-034    Alii Blvd    Ocean View    96704 50 23    250    Kona 6   
9-2-186-038    Kahili Blvd    Ocean View    96704 50 24    250    Kona 7   
9-2-193-049    Kona Kai Blvd    Ocean View    96704 50 25    250    Kona 8   
9-2-192-024    Alii Blvd    Ocean View    96704 50 26    250    Kona 9   
9-2-189-096    Maile Drive    Ocean View    96704 50 27    250    Kona 10   
9-2-187-034    Kahili Blvd    Ocean View    96704 50 28    250    Kona 11   
9-2-185-084    Prince Kuhio Blvd    Ocean View    96704 50 29    250    Kona 12
   9-2-185-051    Maile Drive    Ocean View    96704 50 30    250    Kona 13   
9-2-189-047    Maile Drive    Ocean View    96704 50 31    250    Kona 14   
9-2-185-071    Macadamia Dr    Ocean View    96704 50 32    250    Kona 15   
9-2-192-012    Alii Blvd    Ocean View    96704 50 33    250    Kona 16   
9-2-189-060    Maikai Blvd    Ocean View    96704 50 34    250    Kona 17   
9-2-185-037    Kahili    Ocean View    96704 50 35    250    Kona 18   
9-2-190-059    Maikai Blvd    Ocean View    96704 50 36    250    Kona 19   
9-2-190-010    Alii    Ocean View    96704 50 37    250    Kona 20   
9-2-191-048    Poha Drive    Ocean View    96704



--------------------------------------------------------------------------------

EXHIBIT B

BILL OF SALE AND GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS BILL OF SALE AND GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT (the
“Agreement”) is made as of as of June [    ], 2012 (the “Effective Date”)
between Solar Power, Inc., a California corporation (“Assignee”) and Solar Hub
Utilities, LLC, a Hawaiian Limited Liability company (“Assignor”).

Reference is made to that certain Solar Development Acquisition and Sale
Agreement dated as of the Effective Date by and between Assignor and Assignee
(as amended or supplemented from time to time in writing, the “Purchase
Agreement”). Capitalized terms which are used but not defined herein shall have
the meaning set forth in the Purchase Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by Assignor, Assignor and Assignee do hereby agree as
follows:

1. Sale and Assignment of Personal Property.

(a) Pursuant to the terms of the Purchase Agreement, under which this Agreement
is delivered, Assignor hereby sells, transfers, assigns, delivers, sets over and
conveys to Assignee all of Assignor’s right, title and interest in and to all of
the Acquired Assets and Development Documents (each as defined in the Purchase
Agreement) and all other and other personal property owned by Assignor now
existing or obtained in the future which are pertinent to the development of the
Projects identified on Exhibit A attached hereto, including, without limitation,
the items listed below:

 

  •  

Land Contracts

 

  •  

Interconnection Rights and Interconnection Rights Agreements

 

  •  

Power Purchase Agreements

 

  •  

Conditional Use Permits

 

  •  

Ancillary Agreements

 

  •  

Books and Records

 

  •  

Permits and Permit Applications

 

  •  

Project Attributes

 

  •  

Reports

 

  •  

Solar Data

(b) The personal property hereby sold, transferred, assigned, delivered, set
over and conveyed is being sold on an “as is, where it is” basis.

 

B-1



--------------------------------------------------------------------------------

2. General Assignment and Assumption.

(a) Assignor hereby sells, transfers, assigns, delivers, sets over and conveys
to Assignee all right, title and interest of Assignor in and to all of the
Acquired Assets, including, without limitation, the following:

(i) to the extent assignable, the rights under all Development Documents, Land
Contracts, Interconnection Rights Agreements, Power Purchase Agreements, and
Ancillary Agreements, and all FIT applications and reservations in connection
with any of the Projects;

(ii) to the extent they may be transferred under applicable law, all licenses,
permits and authorizations presently issued in connection with the ownership,
development, construction or operation of all or any part of the Projects;

(iii) to the extent assignable, any intangible personal property (including any
digital format or version of the following) which is necessary or useful in
connection with the ownership, improvement or operation of the Projects,
including, but not limited to, warranties,, approvals, guarantees, permits,
franchises, drawings, surveys, licenses, entitlements, certificates of
occupancy, reports and studies, any claims and causes of action, surveys, maps,
transferable utility contracts, plans and specifications, engineering plans and
studies, accounts, deposits, contract rights, and general intangibles, other
rights relating to the construction, ownership, use and operation of all or any
part of the Projects;

(iv) (i) through (iii) collectively referred to as the “Assigned Property”.

(b) Notwithstanding the foregoing, if the assignment and transfer of any of the
Assigned Property would cause a breach thereof and if no required consent to
such assignment and transfer has been obtained from the third party involved,
then such obligation or instrument shall not be assigned and transferred
hereunder, but Assignor shall act as agent for Assignee in order to obtain for
Assignee the benefits under such obligation or instrument; provided, that the
foregoing shall not waive or release Assignor from any obligation to obtain any
such consent or any liability for the failure to obtain any such consent.

(c) Assignee hereby assumes all obligations of Assignor in connection with or
arising out of the Assigned Property and accruing after the date hereof.

3. Representations and Warranties. Subject to the provisions of Section 4 below,
this Bill of Sale and General Assignment and Assumption Agreement is made
without recourse and without representation or warranty of any kind whatsoever,
express or implied or by operation of law, except as set forth herein.

4. Purchase Agreement. This Assignment shall in no event enlarge, reduce or
otherwise affect the rights or obligations of the parties as set forth in the
Purchase Agreement.

5. Further Assurances. At any time and from time to time after the date hereof,
at Assignee’s request and without further consideration, Assignor will take all
action necessary to execute and deliver such other instruments of sale,
transfer, conveyance, assignment and confirmation and take such action as may be
necessary or appropriate in order to more effectively transfer, convey and
assign to Assignee, and to confirm Assignee’s title to, the Acquired Assets,
and, to the full extent permitted by law, to assist Assignee in exercising all
rights with respect thereto.

 

B-2



--------------------------------------------------------------------------------

6. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to conflicts
of law principles.

8. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signatures appear on following page.]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS THE EXECUTION HEREOF, under seal, in any number of counterpart
copies, each of which shall be deemed to be an original for all purposes, as of
the Effective Date.

 

SELLER:    BUYER: SOLAR HUB UTILITIES, LLC    SOLAR POWER, INC.   a Hawaii
limited liability company      a California corporation By:  

 

     By:  

 

Name:  

 

     Name:  

 

Title:  

 

     Title:  

 

[SIGNATURE PAGE TO

BILL OF SALE AND GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT]

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

(Reserved)



--------------------------------------------------------------------------------

EXHIBIT D

ESCROW AGREEMENT



--------------------------------------------------------------------------------

ESCROW AGREEMENT

This ESCROW AGREEMENT (the “Escrow Agreement”) is made as of June 7, 2012, among
SOLAR POWER, INC., a California corporation (“Buyer”), SOLAR HUB UTILITIES, LLC,
a Hawaii limited liability company (“Seller”) and TITLE GUARANTY ESCROW
SERVICES, INC. (the “Escrow Holder”). Each of Buyer, Seller and the Escrow
Holder is referred to herein as a “Party,” and collectively as the “Parties.”

RECITALS

A. Buyer and Seller have entered into that certain Solar Development Acquisition
and Sale Agreement (“Purchase Agreement”) dated as of June 7, 2012, pursuant to
which Seller sold and transferred and Buyer purchased certain rights, interests
and assets (“Acquired Assets”) comprising sixty-eight (68) solar, photovoltaic
electricity generating facilities (each a “Project” and more than one the
“Projects”), as further identified on Exhibit A . A copy of the Purchase
Agreement has been provided to Escrow Holder and capitalized terms used, but not
defined, in this Escrow Agreement shall have the meanings given to those terms
in the Purchase Agreement;

B. Pursuant to the terms of the Purchase Agreement, the Purchase Price is
payable on a post-Closing basis. Buyer has agreed to make an advance of the
Purchase Price to Escrow Holder for distribution to Seller in an aggregate
amount not to exceed Nine Million Dollars ($9,000,000) of which Three Million
Dollars ($3,000,000) has been paid to Seller outside of escrow and Six Million
Dollars ($6,000,000) remains to be advanced pursuant to the terms of this
Agreement (“Cash Advance”);

C. Pursuant to the terms of the Purchase Agreement, Buyer is obligated to make
payments of the Purchase Price for each Project to Escrow Holder for payment to
Seller upon the satisfaction by Seller of each of Project Milestones 1-5 and
Project Milestone 6, each as defined in the Purchase Agreement, and other terms
and conditions (“Project Payments”); and

D. The Parties desire to enter into this Escrow Agreement to provide for an
escrow account (“Escrow Account”) to be established in order to hold and pay the
Cash Advance and Project Payments (“Escrow Funds”) in accordance with the terms
set forth in this Agreement.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
expressed herein, the Parties agree as follow:

1. Appointment of Escrow Holder. Buyer and Seller hereby appoint the Escrow
Holder to serve as Escrow Holder hereunder and the Escrow Holder hereby accepts
such appointment and agrees to act as Escrow Holder hereunder and to accept,
hold and distribute the Escrow Funds in a separate and distinct account (the
“Escrow Account”) in accordance with and subject to the terms and conditions
hereof. Buyer and Seller agree to pay Escrow Holder fees for its services under
this Agreement as follows: (a) initial set up fee of $750 plus tax and (b) each
individual disbursement a fee of $125 plus tax. Each individual disbursement can
be made via check or wire transfer. Hawaii Tax rate is 4.712%



--------------------------------------------------------------------------------

2. Deposit of Cash Advance Funds. Subject to the terms and provisions of the
Purchase Agreement terminating Buyer’s obligation to make Cash Advance deposits,
Buyer shall deposit the remaining Cash Advance with the Escrow Holder in six
(6) installments, as follows:

2.1 Buyer shall deposit the first installment in the amount of One Million
Dollars ($1,000,000 within twenty-four (24) hours of the execution of the
Purchase Agreement, this Agreement, and the establishment of the Escrow Account.

2.2 Buyer shall deposit the second installment in the amount of Five Hundred
Thousand Dollars ($500,000) during the week of June 18-22, 2012.

2.3 Buyer shall deposit the third installment in the amount of One Million
Dollars ($1,000,000) during the week of July 2-6, 2012.

2.4 Buyer shall deposit the fourth installment in the amount of One Million
Dollars ($1,000,000) during the week of July 9-13, 2012.

2.5 Buyer shall deposit the fifth installment in the amount of Two Million
Dollars ($2,000,000) during the week of July 23-27, 2012.

2.6 Buyer shall deposit the sixth installment in the amount of Five Hundred
Thousand Dollars ($500,000) within seven (7) days after Buyer receives notice
from Escrow Holder that the balance remaining in the Escrow Account is less than
One Million Dollars ($1,000,000).

To avoid delays, not less than 48 hours prior to a scheduled disbursement,
deposits need to be made by wire transfer. Escrow Holder shall verify that all
deposits have been cleared by the financial institution into which they are
deposited before funds can be disbursed. Funds received in this escrow may be
deposited with other escrow funds in any federally-insured Hawaii financial
institution. The parties acknowledge that federal law and regulations limit the
amount of insurance on insured deposit accounts per depositor. For insurance
coverage, see www.fdic.gov. Escrow may have other deposit accounts in the
financial institution in which the funds for this escrow are deposited. The
cumulative effect of other accounts of Escrow Holder may limit the amount of
insurance available for the funds deposited in this escrow. The parties agree
that Escrow Holder has no liability in the event of failure, insolvency or
inability of a financial institution to pay any funds so deposited, including
earnings thereon. The sole responsibility of Escrow Holder is to make the
deposit.

3. Disbursement of Cash Advance Funds. Cash Advance funds shall be disbursed in
accordance with the Seller Expense Schedule attached as Exhibit B, as follows:

3.1 Upon written request of Seller to Escrow Holder, with copy to Buyer, which
request shall not be more than five (5) times per calendar month, Escrow Holder
shall release the Overhead portion of the Cash Advance for such calendar month
directly to the Seller; provided that, as of the date of such request, the
amount of such request for such calendar month coupled with all prior advances
for Overhead for such calendar month does not exceed the cumulative amount
authorized under the Seller Expense Schedule to be released by the Escrow Holder
for Overhead for such calendar month, or such request is consented to in writing
by the Buyer.

 

2



--------------------------------------------------------------------------------

3.2 Within three (3) business days after written request of Seller to Escrow
Holder, and simultaneously copied to Buyer and coupled with third party
invoices, Escrow Holder shall pay the Project Cost portion of the Cash Advance
by check or wire transfer to the identified third party payee; provided that, as
of the date of any such request, the amount of such request coupled with all
prior advances for Project Costs from the same specified line item as the line
item for such request does not exceed the cumulative amount authorized under the
Seller Expense Schedule to be released by the Escrow Holder as of such date for
Project Costs from such specified line item, or, if such request does exceed the
cumulative authorized amount, such request is consented to in writing by the
Buyer.

3.3 Buyer’s consent shall be required for the release and payment by the Escrow
Holder of any payments requested by Seller from the Escrow Account for amounts
not authorized as provided above or in excess of the amounts set forth in the
Seller Expense Schedule. The written approval of Buyer and Seller shall be
required for any amendment of the Seller Expense Schedule.

4. Deposit of Project Payment Funds. Within seven (7) days after written notice
by Seller to Buyer and Escrow Holder asserting satisfaction by Seller of Project
Milestones 1 – 5, as set forth in the Purchase Agreement, for any Project, which
notice shall include reasonable written evidence of the satisfaction of such
Project Milestones, Buyer shall deposit the Purchase Price for such Project with
Escrow Holder for deposit in the Escrow Account. Notwithstanding the foregoing,
the deposit of the Purchase Price shall be subject to the Cash Advance crediting
provisions set forth in Section 5.3 below.

5. Disbursement of Project Payment Funds. Following the timely deposit by Buyer
of the applicable portion of the Purchase Price for a Project in accordance with
Section 4 above, Escrow Agent shall disburse the applicable Purchase Price as
follows:

5.1 Upon receipt by Escrow Holder of a release by Seller of its security
interest under the Security Agreement in the applicable Project and all Acquired
Assets solely and directly related to such Project, which release is reasonably
approved by Buyer in writing, Escrow Holder shall (1) release to Seller seventy
five percent (75%) of the Purchase Price with respect to the Project, and
(2) provide written confirmation to Seller that it has received payment of the
remaining twenty five percent (25%) of the Purchase Price for such Project.
Notwithstanding the foregoing, the release of the Purchase Price shall be
subject to the Cash Advance crediting provisions set forth in Section 5.3 below.

5.2 With respect to the payment of the remaining twenty five percent (25%) of
the Purchase Price for such Project:

(i) If there is no Cash Advance balance then outstanding after first accounting
for the payment of the seventy five percent (75%) of the Purchase Price with
respect to the Project pursuant to Section 5.1 above, within seven (7) days
after written notice by Seller to Buyer and Escrow Holder asserting satisfaction
by Seller of Project Milestone 6, as set forth in

 

3



--------------------------------------------------------------------------------

the Purchase Agreement, for any Project, which notice shall include reasonable
written evidence of the satisfaction of such Project Milestone, Escrow Holder
shall release to Seller the remaining twenty five percent (25%) of the Purchase
Price for such Project, unless Buyer issues a payment dispute to Seller and
Escrow Holder during such period, which payment dispute shall describe with
specificity the basis for such dispute and which shall include supporting
documentation to the extent reasonably available to Buyer. Notwithstanding the
foregoing, the release of the Purchase Price shall be subject to the Cash
Advance crediting provisions set forth in Section 5.3 below.

(ii) If there is a Cash Advance balance then outstanding after first accounting
for the payment of the seventy five percent (75%) of the Purchase Price with
respect to the Project pursuant to Section 5.1 above, then Seller shall be paid
the lesser of (a) the remaining twenty five percent (25%) of the Purchase Price
or (b) the amount of the Cash Advance balance concurrently with the payment of
the seventy five percent (75%) of the Purchase Price with respect to such
Project pursuant to Section 5.1 above, with the payment of such portion of the
Purchase Price pursuant to this Section 5.2(ii) entirely in the form of a credit
against the Cash Advance balance and which shall reduce the Cash Advance balance
by the amount of the credit. If the Cash Advance balance is completely
eliminated pursuant to the preceding sentence prior to payment in full of the
entire remaining twenty five percent (25%) of the Purchase Price, then any
remaining portion of the Purchase Price shall be paid in the manner provided in
Section 5.2(i) above.

5.3 Notwithstanding the foregoing, the following provisions shall apply to the
calculation, deposit and disbursement of the Project Payments for each Project
under this Section 5:

(i) Buyer shall defer payment of the Purchase Price and Project Payments on
Projects otherwise entitled to a Project Payment until July 15, 2012, on which
date Buyer shall pay all deferred Project Payments.

(ii) Notwithstanding the foregoing, the Cash Advance shall be partially
creditable against the Purchase Price and any Project Payments due and payable
(i) with respect to the 75% of the Project Payment to be deposited and released
pursuant to Sections 4 and 5.1, on a Fifty Cents ($0.50) per each dollar basis,
such that for each payment of One Dollar ($1.00) of the Purchase Price and any
Project Payment due to the Seller as provided herein, the Buyer shall reduce the
cash payment of such One Dollar ($1.00) by Fifty Cents ($0.50) and which shall
reduce the Cash Advance balance by Fifty Cents ($0.50), until such time as the
Cash Advance balance is reduced to Zero Dollars ($0), and (ii) with respect to
the 25% of the Project Payments to be deposited and released pursuant to
Sections 4 and 5.2, on a dollar for dollar basis, such that for each payment of
One Dollar ($1.00) of the Purchase Price and any Project Payment due to the
Seller as provided herein, the Buyer shall reduce the cash payment of such One
Dollar ($1.00) by One Dollar ($1.00) and which shall reduce the Cash Advance
balance by One Dollar ($1.00), until such time as the Cash Advance balance is
reduced to Zero Dollars ($0) .

5.4 Notwithstanding the foregoing, Buyer shall not be obligated to make a
payment of the Cash Advance under Section 4, and Seller shall not be entitled to
obtain Cash

 

4



--------------------------------------------------------------------------------

Advance disbursements under Section 5 during any time that Buyer has noticed a
Seller Event of Default under the Purchase Agreement which has not been cured.

6. Joint Written Instructions and Directions; Disbursements. Buyer and Seller
may give joint written instructions to Escrow Holder at any time with respect to
the Escrow Funds, or any part thereof, notwithstanding any other provisions of
this Escrow Agreement. The Parties agree that all disbursements required to be
made hereunder shall be made by wire transfer of immediately available funds in
accordance with the wire transfer instructions specified in the notice directing
the Escrow Holder to make such disbursement. Additionally, the provisions of the
Purchase Agreement relating to the release of Escrow Funds upon the occurrence
of the termination of the Purchase Agreement, and otherwise as set forth
therein, shall be incorporated herein by this reference.

7. Provisions Concerning the Escrow Holder.

7.1. If, pursuant to Section 5.2, either Buyer or Seller provides a payment
dispute notice, then Escrow Holder will retain the entire disputed amount in the
Escrow Account and will not make any distribution of the disputed amount until
Escrow Holder receives joint written instruction from Buyer and Seller, or a
notice of a final award of the arbitrator(s) rendered pursuant to the dispute
resolution procedures set forth in Section 11.3 of the Purchase Agreement, or a
court order from a court of competent jurisdiction, at which point Escrow Holder
will disburse the disputed amount in accordance with such joint written
instructions, arbitration award or court order, as applicable.

7.2. This Escrow Agreement sets forth, exclusively, the duties of the Escrow
Holder and no additional duties or obligations shall be inferred herefrom or
implied hereby.

7.3. The Escrow Holder shall not be responsible for the validity of any
documents or other property delivered to it pursuant hereto, may act and rely
conclusively upon any instrument or signature believed by it to be genuine and
may assume that any person purporting to give any notice or instructions
hereunder, believed by the Escrow Holder to be authorized, has been duly
authorized so to do. Escrow Holder may rely on the sufficiency of the notices
and payment disputes, if any, delivered by a Party to the Escrow Holder and
shall not be responsible for determining the reasonableness or specificity of
such notices or payment disputes as described in paragraphs 4, 5.2 above.

7.4. The Escrow Holder shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it in good faith, or for any mistake of
fact or law, or for anything which it may in good faith do or refrain from doing
in connection herewith, except to the extent that any act or omission
constitutes gross negligence or willful misconduct. In no event shall the Escrow
Holder be liable for special, indirect or consequential loss or damage of any
kind whatsoever (including, but not limited to, lost profits), even if the
Escrow Holder has been advised of such loss or damage and regardless of the form
of action.

7.5. The Escrow Holder may consult with, and obtain advice from, legal counsel
in the event of any dispute or question as to the construction of any of the

 

5



--------------------------------------------------------------------------------

provisions hereof or its duties hereunder, and it shall incur no liability and
shall be fully protected in acting in good faith in accordance with the advice
of such counsel.

7.6. The Escrow Holder shall not be bound by any modification of this Escrow
Agreement unless it shall have specifically consented thereto in writing.

7.7. Buyer and Seller shall each be responsible for and shall pay to the Escrow
Holder fifty percent (50%) all reasonable expenses, including the reasonable
fees and expenses of counsel, which the Escrow Holder may incur, and its normal
fees for all services rendered, in each case in connection with the discharge of
its duties, and the exercise or enforcement of the rights of the Parties
hereunder. The Escrow Holder may deduct any unpaid fees from the Escrow Funds.
In the event the Escrow Holder deducts any unpaid fees from the Escrow Funds,
the responsible Buyer or Seller party, as applicable, shall promptly deposit
into the Escrow Account an amount equal to such deducted amount. In the event
that the deducted fees are the responsibility of Seller, Escrow Holder may
offset such deducted fees from disbursements to Seller under Sections 3 and 5
above.

7.8. The Escrow Holder may resign by giving written notice to Buyer and Seller
specifying a date which such resignation shall take effect, which shall in no
event be earlier than ten (10) days after the giving of such notice, and shall
be discharged from its duties and obligations upon the appointment of a
successor Escrow Holder as hereafter provided and the delivery to such successor
of the Escrow Funds. Immediately upon receipt of such notice, Buyer and Seller
shall appoint a successor Escrow Holder who shall be mutually acceptable to
them. Any such successor Escrow Holder shall deliver to Buyer and Seller and to
the resigning Escrow Holder a written instrument accepting such appointment
hereunder, and thereupon it shall succeed to all the rights and duties of the
Escrow Holder hereunder, and shall be entitled to receive the Escrow Funds. In
the event that a successor Escrow Holder shall not be so appointed by the date
of resignation specified by the Escrow Holder, the Escrow Holder shall have the
right to appoint a successor Escrow Holder, and the Parties hereto agree to
accept any such successor Escrow Holder appointed by the Escrow Holder.

7.9. In the event of any dispute between Buyer and Seller or between the Escrow
Holder and any one or more of the other Parties hereto, with regard to the
Escrow Holder or its duties, or any other matter concerning the disposition of
the Escrow Funds or in the event that the Escrow Holder, in good faith, is in
doubt as to what action it should take hereunder, the Escrow Holder may file a
suit in interpleader and request that the Escrow Funds be deposited with the
First Circuit Court of the State of Hawaii pending the decision of such court,
and the Escrow Holder shall be entitled to refrain from action pending, and rely
upon, the decision of such court. The rights of the Escrow Holder under this
Section 7.9 are cumulative of all other rights which it may have by law or
otherwise.

7.10. The Parties (other than the Escrow Holder) hereby agree that, the Escrow
Holder shall be indemnified from and against any loss, liability or expense
reasonably incurred, without gross negligence, willful misconduct or bad faith
on its part, arising out of or in connection with the Escrow Agreement,
including the expense of defending itself against any claim or liability arising
therefrom. Any payment required to be made pursuant to this Section 7.10 shall
be paid from the Escrow Fund. The Escrow Holder shall not be required to give
any

 

6



--------------------------------------------------------------------------------

bond or surety or report to any court despite any statute, custom or rule to the
contrary. The Escrow Holder may deduct any unpaid amounts from the Escrow Funds.

7.11. Buyer and Seller together may terminate the appointment of the Escrow
Holder hereunder upon written notice specifying the date upon which such
termination shall take effect. In the event of such termination, Buyer and
Seller shall before the date of such termination jointly appoint a successor
Escrow Holder, and the Escrow Holder shall deliver the remaining Escrow Funds to
such successor Escrow Holder.

8. Notices and Written Directions. All notices, requests, demands, and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given and made upon being delivered either
by courier or fax delivery to the Party for whom it is intended, provided that a
copy thereof is deposited, postage prepaid, certified or registered mail, return
receipt requested, in the United States mail, bearing the address shown in this
Section 8 for, or such other address as may be designated in writing hereafter
by, such Party:

 

If to Seller:   

Pat Shudak

Managing Member

Solar Hub Utilities, LLC

2937 Kalakaua Avenue #23

Honolulu, HI 96815

 

Email: pshudak@sehsolar.com

with copies to:   

Quarles & Brady LLP

Renaissance Square One

Two North Central Avenue

Phoenix, Arizona 85004-2391

 

Attention: Michelle De Blasi

Facsimile: (602) 420-5149

Telephone: (602) 229-5448

Email: michelle.deblasi@quarles.com

If to Buyer:   

Solar Power, Inc.

2240 Douglas Blvd., Suite 200

Roseville, CA 95661

 

Attention: Stephen Kircher

Facsimile: (916) 770-8194

Telephone: (916) 770-8100

Email: skircher@spisolar.com

with copies to:   

Solar Power, Inc,

201 California Street, Suite 1250

San Francisco, CA 94111

 

Attention: Jim Pekarsky

Facsimile:

Telephone:

Email: JPekarsky@spisolar.com

 

7



--------------------------------------------------------------------------------

and with copies to:   

Weintraub Genshlea Chediak Tobin & Tobin

400 Capitol Mall, Suite 1100

Sacramento, CA 95814

 

Attention: David C. Adams

Facsimile: (916) 446-1611

Telephone: (916) 558-6000

Email: dadams@weintraub.com

If to Escrow Holder, to:          Title Guaranty Escrow Services, Inc.      

 

     

 

     

 

      Attn:    

 

      Facsimile:    

 

  

9. Counterparts. Counterpart copies of this Escrow Agreement may be signed by
all Parties and signature pages exchanged by fax or otherwise. The Parties
intend that counterpart copies signed and exchanged as provided in the preceding
sentence shall be fully binding. Counterpart originals of this Escrow Agreement
shall be exchanged by U.S. mail or express service at the earliest reasonable
date following the exchange of signature pages by fax.

10. Amendment; Waiver. No modification, amendment or waiver of any provision of
this Escrow Agreement will be effective unless such modification, amendment or
waiver is approved in writing by Buyer, Seller and the Escrow Holder. The
failure of any Party to enforce any of the provisions of this Escrow Agreement
will in no way be construed as a waiver of such provisions and will not affect
the right of such Party thereafter to enforce each and every provision of this
Escrow Agreement in accordance with its terms.

11. Binding Effect; Assignment. This Escrow Agreement shall be binding upon and
inure to the benefit of the respective successors and permitted assigns of the
Parties hereto.

12. Headings. The headings of the various sections of this Escrow Agreement have
been inserted for convenience of reference only and shall not be deemed to be a
part of this Escrow Agreement.

13. Severability. If any provision of this Escrow Agreement shall be determined
to be illegal or unenforceable, the remaining provisions of this Escrow
Agreement shall remain in full force and effect, and this Escrow Agreement shall
be construed as if the illegal or unenforceable provision were not a part
hereof, so long as the remaining provisions of this Escrow Agreement shall be
sufficient to carry out the overall intent of the Parties as expressed herein.

 

8



--------------------------------------------------------------------------------

14. Governing Law. This Escrow Agreement shall be governed by and construed in
accordance with the laws of the State of Hawaii, without regard to its conflicts
of law doctrine

15. Further Assurances. Each Party hereto shall perform all other acts and
execute and deliver all other documents as may be necessary or appropriate to
carry out the purposes and intent of this Escrow Agreement.

 

[Signatures appear on following page.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date first set forth above.

 

SOLAR POWER, INC. By:     Name:      Title:     SOLAR HUB UTILITIES, LLC By:    
Name:      Title:     TITLE GUARANTY ESCROW SERVICES, INC. By:     Name:     
Title:    

 

10



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY AGREEMENT

[See Exhibit 10.2]



--------------------------------------------------------------------------------

EXHIBIT F

(Reserved)